 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 1 of 75 PageID #: 720




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

CHARLES M. O’NEAL,                                         )
                                                           )
                           Petitioner,                     )
                                                           )
         v.                                                )            Case no. 4:17cv00765 PLC
                                                           )
EILEEN RAMEY and ERIC SCHMITT,                             )
                                                           )
                           Respondents.1                   )

                                     MEMORANDUM AND ORDER

         Petitioner Charles M. O’Neal seeks federal habeas corpus relief from a Missouri state court

judgment entered after a bench trial. 28 U.S.C. § 2254. Respondents Eileen Ramey and Eric

Schmitt filed a response to the petition, along with copies of the materials from the underlying

state court proceedings. Petitioner replied and addressed only Grounds One and Five. With

respect to Ground Five, Petitioner requests an evidentiary hearing. See Pet’r reply at 10 [ECF No.

19]. For the reasons set forth below, the Court denies the petition, as well as Petitioner’s request

for an evidentiary hearing.2

                                                 I. Background

                                                Prior proceedings

         In April 2007, the State filed an “Information in Felony Case” charging Petitioner with

being a prior offender under Missouri Revised Statutes § 558.016 and committing on February 10,



         1
            The Court substitutes Eileen Ramey, the present Warden of the Jefferson City Correctional Center
(“JCCC”) where Petitioner is incarcerated, for Jay Cassady who was the Warden of the JCCC and named as the
Respondent at the time Petitioner filed this habeas proceeding. Fed. R. Civ. P. 25(d). Additionally, the Court adds as
a respondent Eric Schmitt, the Missouri Attorney General, because Petitioner is challenging a sentence to be served
in the future. Rule 2b of the Rules Governing Section 2254 Cases in the United States District Courts.
         2
          The parties consented to the exercise of authority by a United States Magistrate Judge pursuant to 28 U.S.C.
Section 636(c).
 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 2 of 75 PageID #: 721




2007, in Howard County, Missouri: murder in the first degree in violation of Missouri Revised

Statutes § 565.020 by knowingly causing Dawn Kelly’s (“Victim’s”) 3 death by shooting her

(Count I); assault in the first degree in violation of Missouri Revised Statutes § 565.050 by pointing

“a loaded .22 cal[iber] rifle at Jared Forbes” in an attempt to kill Mr. Forbes and, while doing so,

inflicting serious physical injury on Mr. Forbes (Count II); and armed criminal action in violation

of Missouri Revised Statutes § 571.015 related to the first-degree murder offense charged in Count

I (Count III). By a “Case Litigation Agreement” signed by Petitioner, his attorneys, and the

prosecutor on August 31, 2007, the State withdrew the death penalty, Petitioner waived his right

to a jury trial, and both parties agreed “that venue may be changed to Randolph County, Missouri.”

Subsequent proceedings occurred in the Circuit Court of Randolph County, Missouri.

         In September 2008, the State filed a “First Amended Information in Felony Case” (“first

amended information”) charging Petitioner (not as a prior offender) with committing on February

10, 2007, in Howard County, Missouri: murder in the second degree in violation of Missouri

Revised Statutes § 565.021 by shooting and killing Victim “as a result of the attempted perpetration

of the class C felony of Felonious Restraint under” Missouri Revised Statutes § 565.120 (Count

I); the Class A felony of first-degree assault in violation of Missouri Revised Statutes § 565.050

by pointing “a loaded .22 cal[iber] rifle” at Mr. Forbes in an attempt to kill him and resulting in

the infliction of serious physical injury on him (Count II); and armed criminal action in violation

of Missouri Revised Statutes § 571.015 related to the second-degree murder offense charged in

Count I (Count III). Materials from Petitioner’s guilty plea proceeding and his first post-conviction

proceeding challenging that plea, which occurred between the filing of the first amended



         3
            Dawn Kelly has two daughters, both of whom testified at trial and one of whom has Dawn Kelly’s last
name. To limit confusion, the Court refers to Dawn Kelly as “Victim” for purposes of this Memorandum and Order.
By this reference, the Court means no disrespect to any person, in particular Petitioner’s second victim, Jared Forbes.

                                                          2
 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 3 of 75 PageID #: 722




information in September 2008 and the filing of the motion to withdraw that information in August

2010, are not available in the record. Based on Petitioner’s statements in his petition, the State’s

statements in its response and the Missouri Court of Appeals’ opinions in Petitioner’s appeals, as

well as a review of the docket sheets for Petitioner’s criminal case resulting in the plea, Case No.

07H5-CR00058-02, and Petitioner’s first post-conviction proceeding, Case No. 09RA-CV00820,

it appears that:

        (1) Petitioner pleaded guilty to the three offenses charged in the first amended information;

        (2) on November 19, 2008, the plea court imposed consecutive terms of imprisonment of

thirty years, fifteen years, and ten years for the three offenses;

        (3) Petitioner challenged his plea through a pro se motion seeking post-conviction relief

(“PCR”) under Missouri Supreme Court Rule 24.035 that he filed in May 2009 and then through

an amended PCR motion filed by Petitioner’s first post-conviction motion attorney in August

2009;

        (4) the post-conviction motion court held a hearing on the amended PCR motion in April

2010; and

        (5) on July 30, 2010, the post-conviction motion court “found in favor of [Petitioner] and

vacated [Petitioner]’s guilty plea[] in this case.”

        After Petitioner’s successful challenge to his guilty plea, the State moved to withdraw the

“first amended information,” which the State argued had been “predicated upon [Petitioner]’s

guilty plea and the plea agreement entered into by the State and [Petitioner].” See also Trial Tr.,

Resp’ts Ex. A, at 94 (prosecutor advises trial court that trial is not proceeding on the first amended

information, which was “filed in anticipation of a [guilty] plea”).




                                                      3
 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 4 of 75 PageID #: 723




        The docket sheet for Petitioner’s underlying criminal case, State v. O’Neal, Case No.

07H5-CR00058-03, states in relevant part that: (1) the trial court granted Petitioner’s plea

attorneys leave to withdraw; (2) on December 7, 2010, two attorneys entered an appearance for

Petitioner; (3) at a hearing on December 13, 2010, Petitioner advised that he “ha[d] no objections

to [the] Motion to file the second amended charges providing [the] death penalty is still waived

and [a] jury trial [is] waived,” and the prosecuting attorney argued the “[s]ame”; (4) on January

26, 2011, the State filed the “Second Amended Information in Felony Case” (“second amended

information”); and (5) the then-presiding trial judge “recuse[d himself] due to prior guilty

plea/bench trial issue.” On February 4, 2011, the Missouri Supreme Court assigned a state court

trial judge to preside over Petitioner’s case.

                                                Pretrial Proceedings

        By the second amended information, the State charged Petitioner, as a prior offender under

Missouri Revised Statutes § 558.016, with committing on or about February 10, 2007, in Howard

County, Missouri: murder in the first degree in violation of Missouri Revised Statutes § 565.020

(Count I); the Class A felony of assault in the first degree in violation of Missouri Revised Statutes

§ 565.050 4 (Count II), and armed criminal action in violation of Missouri Revised Statutes §

571.015 related to each of the offenses charged in Counts I and II (Counts III and IV). With respect

to the first-degree murder offense in Count I, the State alleged that Petitioner, “after deliberation,



        4
            Missouri Revised Statutes Section 565.050 in effect at the time of the charged assault provided:

               1. A person commits the crime of assault in the first degree if he attempts to kill or
        knowingly causes or attempts to cause serious physical injury to another person.

                 2. Assault in the first degree is a class B felony unless in the course thereof the actor inflicts
        serious physical injury on the victim in which case it is a class A felony.

Mo. Rev. Stat. § 565.050 (eff. 1984 through Dec. 31, 2016).


                                                            4
 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 5 of 75 PageID #: 724




knowingly caused the death of [Victim] by shooting her.” With respect to the Class A felony of

first-degree assault charged in Count II, the State alleged that Petitioner “pointed a loaded .22

cal[iber] rifle at Jared Forbes and then fought with him,”5 which conduct constituted “a substantial

step toward . . . attempting to kill” Mr. Forbes and “inflicted serious physical injury on” him. With

respect to the armed criminal action offenses in Counts III and IV, the State alleged that Petitioner

committed the related felony (of either first-degree murder or first-degree assault) “by, with and

through the use, assistance and aid of a deadly weapon.”

        The day of the shooting, which was also the day of Petitioner’s arrest, Sergeant David Rice,

an investigator with the Missouri Highway Patrol, interviewed Petitioner at the Howard County

Sheriff’s Department on three occasions. Petitioner filed a motion to suppress statements elicited

by Sergeant Rice, arguing that any statement he made after he “indicated he no longer wanted to

speak” resulted in a violation of his rights under the Fifth and Fourteenth Amendments. In

particular, Petitioner focused on statements he made during the third interview where Sergeant

Rice: (1) reviewed Petitioner’s Miranda rights;6 (2) questioned Petitioner until he “indicated that

he no longer wanted to talk”; (3) turned off the recorder “while questioning continued for fifteen

minutes,” and then (4) turned the recorder “back on . . . [with] questioning resum[ing]” without

another review of Petitioner’s Miranda rights.

        In November 2011, the trial court conducted a hearing on Petitioner’s motion to suppress.

The State presented Sergeant Rice and introduced, without objection, the “Notification of Rights”

form Petitioner initialed and signed at the start of each of the three interviews, as well as the cd

recording and transcript for the three interviews. Petitioner presented Jeff Glandon, who at the


        5
            The “and then fought with him” language was added as an amendment by interlineation during trial. See
Trial Tr., Resp’ts Ex. A, at 316-20 [ECF No. 10-1 at 79-80].

        6
            A reference to the interrogation-related rights set forth in Miranda v. Arizona¸ 384 U.S. 436 (1966).

                                                           5
 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 6 of 75 PageID #: 725




time of the shooting was an officer with the City of New Franklin, Missouri, Police Department

and who assisted the Howard County Sheriff’s Department in responding to the shooting.

        At the suppression hearing, Sergeant Rice testified that he, alone, interviewed Petitioner

three times on February 10, 2007, with all interviews focused on the shooting incident at Victim’s

home. Sergeant Rice conducted each interview in a private interview room at the Howard County

Sheriff’s Department and audiotaped each interview as it occurred (except for a period of

approximately fifteen minutes during the third interview). At the beginning of each interview,

Sergeant Rice reviewed with Petitioner his Miranda rights and Petitioner initialed and signed a

“Notification of Rights” form. At some point during the course of the interviews Petitioner told

Sergeant Rice that he had consumed approximately twenty beers and a pint of vodka at an

undisclosed time earlier “that day.”7

        The first interview began at approximately 4:00 a.m. and lasted approximately seventy

minutes. Sergeant Rice testified that, during the first interview, they spent time discussing

background information, such as information about Petitioner, his relationship to Victim, and his

relationship to her family. Petitioner told Sergeant Rice that Victim “was the mother of his on-

again/off-again girlfriend,” Amanda Kelly, and Petitioner went to Victim’s home the night of

February 9, 2007, to find Amanda.

        Petitioner provided during the first interview two different versions of his reasons for going

into Victim’s home with a gun. For the first version, Petitioner told Sergeant Rice he went to

Victim’s residence with a rifle for the purposes of selling the rifle to Mr. Forbes, who lived with

Victim and was her fiancé. Petitioner said Mr. Forbes grabbed him from behind, causing the rifle



        7
            Trial testimony of Milo Carlson, who was with Petitioner for several hours before the shooting, reveals
that, prior to the shooting, Petitioner and Mr. Carlson drank a large quantity of beer and some vodka between
approximately 9:00 p.m. and 11:30 p.m. on February 9, 2007.

                                                        6
 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 7 of 75 PageID #: 726




to go off. Sergeant Rice stated that Petitioner reported he “fled the house” “after the rifle went

off.” In his second version, Petitioner told Sergeant Rice he took the rifle into Victim’s home

“with the intention of killing himself,” and the rifle went off and he shot Victim when Mr. Forbes

“[w]ent to tackle him or grab him from behind.” Petitioner also told Sergeant Rice that he “wasn’t

sure where he shot [Victim], and that he fled the residence.” Sergeant Rice testified he ended the

first interview to learn any information investigators had obtained from the crime scene and

witnesses.

       In the second interview, which started at approximately 8:00 a.m. and lasted about thirty-

five to forty-five minutes, Sergeant Rice presented Petitioner with information he had learned from

the crime scene investigators and witnesses that contradicted Petitioner’s statements during the

first interview. Near the end of the second interview, Petitioner asked Sergeant Rice about

Victim’s condition. Upon learning Victim had died, Petitioner became “visibly upset,” stood up,

walked to the door of the interview room, and said, “Man, I can’t talk about it no more, dude.”

The second interview ended at that point.

       Sergeant Rice interviewed Petitioner for a third time beginning at 1:05 p.m. After Sergeant

Rice mentioned he had spoken to Kelly O’Neal (Petitioner’s sister, who was in Victim’s home

around the time of the shooting) and Mr. Carlson (who had accompanied Petitioner to Victim’s

home and stayed in the car when Petitioner went in the home), Petitioner said, “I still don’t feel

like talking, but [I] feel terrible.” After that statement, Sergeant Rice continued the interview and,

after about five minutes, Petitioner said he would tell Sergeant Rice what happened if he turned

off the recording device. Sergeant Rice turned off the recording equipment for approximately ten

or fifteen minutes, during which time Petitioner told Sergeant Rice that he got the rifle from a

friend with the intention of killing a man involved with Petitioner’s ex-girlfriend, Victim’s



                                                  7
 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 8 of 75 PageID #: 727




daughter Amanda Kelly. Petitioner brought the rifle into Victim’s house and pointed it at Victim

demanding to know where Amanda was. When Victim would not tell him, he became “very

emotional,” “very upset with” Victim, and “the gun went off and he shot” Victim. Sergeant Rice

then turned on the recording device and questioned Petitioner with respect to what he had said

during the time the recording equipment was turned off. Sergeant Rice testified that Petitioner re-

stated the information Petitioner had provided while the recording equipment was turned off.

          Petitioner presented the testimony of then-Officer Glandon, who arrived at Victim’s home

shortly after the shooting and, learning that Petitioner was at his parents’ home approximately two

to three miles down the road, headed to the home with Howard County Sheriff Polson and Missouri

State Highway Patrol Trooper Tony Piercy. At the home, Officer Glandon, Sheriff Polson, and

Trooper Piercy found Petitioner sitting in the living room. Officer Glandon testified that Petitioner

said “I f----- up,” and he and Trooper Piercy handcuffed Petitioner and escorted him out of the

home without incident. Officer Glandon “believed it was highly probable that [Petitioner] was

intoxicated” because Officer Glandon heard slurred speech, characterized Petitioner’s demeanor

as “lethargic,” and provided Petitioner with assistance to stand and be handcuffed. When Officer

Glandon, Petitioner and Trooper Piercy arrived at the patrol car outside the home, Petitioner started

talking with Trooper Piercy, who told Petitioner to stop talking and then recited Petitioner’s

Miranda rights. Officer Glandon did not recall Petitioner asking for an attorney after hearing those

rights.

          Prior to trial, the trial court entered an order denying Petitioner’s motion to suppress.

                                            Trial proceedings

          At the start of the December 2011 bench trial, the trial court announced that, with the

parties’ consent, the exhibits admitted and evidence presented during the hearing on Petitioner’s



                                                    8
 Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 9 of 75 PageID #: 728




motion to suppress “would be considered as a part of the trial evidence as well.” In addition, the

State introduced during trial various exhibits, including photographs of Victim, blood, the rifle,

and cartridges found at the scene of the shooting; Victim’s death certificate8 and autopsy report; a

photograph of Mr. Forbes’ head; lab reports regarding the firearm (a Winchester .22 rifle) and

toxicology testing; several .22 caliber rounds (one spent round and four live rounds) and bullet

fragments; and letters Amanda Kelly wrote to Petitioner. The exhibits Petitioner introduced during

trial included Mr. Forbes’ medical records.

          The State presented at trial:

          (1)     Amanda Kelly, Victim’s daughter and Petitioner’s ex-girlfriend, who was not

present at the time of the shooting and assault;

          (2)     Jared Forbes, Victim’s fiancé, who was living with Victim and was in their home

when Petitioner shot Victim in the living room area and then assaulted Mr. Forbes near his

bedroom;

          (3)     Brooke Arnold, Victim’s daughter and Amanda Kelly’s younger sister, who was

living at Victim’s home and was in the home when Petitioner shot Victim and assaulted Mr.

Forbes;

          (4)     Jeff Watts, a Deputy with the Howard County Sheriff’s Department at the time of

the shooting and the second officer at the scene;

          (5)     Kurt Mueller, an investigator with the Missouri State Highway Patrol who

responded to and processed the crime scene;




          8
           The death certificate available of record states that (1) Victim died immediately upon being shot in the
head at approximately 12:50 a.m. on February 10, 2007, and (2) Victim was pronounced dead at 1:17 a.m. on the
same date. Legal File, Resp’ts Ex. B, at 16-17 [ECF No. 10-2].


                                                          9
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 10 of 75 PageID #: 729




       (6)     Milo Carlson, who accompanied Petitioner for several hours during the evening

preceding the shooting and then to Victim’s home, stayed in the vehicle while Petitioner went

inside Victim’s home, and then accompanied Petitioner to Petitioner’s parents’ home; and

       (7)     Tony Piercy, a trooper with the Missouri State Highway Patrol who responded to

the crime scene. Petitioner did not testify or present witnesses (other than Officer Glandon, who

testified at the hearing on Petitioner’s motion to suppress) during trial.

       Amanda Kelly testified she was seventeen years old and living at another location but had

been staying at her mother’s (Victim’s) home around the day of the shooting. She identified others

living at Victim’s home at the time of the shooting as: Petitioner, Victim, Mr. Forbes (Victim’s

fiancé), Brooke Arnold (Amanda Kelly’s younger sister and Victim’s daughter, who was fourteen

years old at the time of the shooting), Kelly O’Neal (Petitioner’s sister), and Kelly O’Neal’s

boyfriend who stayed there occasionally. Amanda said she and her family had known Petitioner

and his family most of their lives, and she and Petitioner began a romantic relationship when

Amanda was sixteen years old and Petitioner was nineteen years old. Amanda testified that she

and Petitioner were in an “on again/off again boyfriend and girlfriend” relationship prior to the

shooting incident. Amanda Kelly has a daughter, who is not Petitioner’s daughter, and her

relationship with her daughter’s father caused problems between her and Petitioner. In the week

before the shooting she decided she needed to leave her relationship with Petitioner and wrote

Petitioner more than one letter stating she was not happy and did not want to continue their

relationship. On February 9, 2007, she left at least one letter with Petitioner’s clothing at Victim’s

home for Petitioner to pick up. That evening, she went out with friends and spoke with Victim by

telephone after Petitioner picked up his clothing and letter. Victim told Amanda Kelly the “pick




                                                  10
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 11 of 75 PageID #: 730




up” of the clothing and letter by Petitioner went “fine.” Amanda Kelly spent the night at a friend’s

home and was not at Victim’s home when the shooting occurred.

       Mr. Forbes testified that at the time of the shooting he was living at Victim’s home with

Victim, Victim’s two daughters (Amanda Kelly and Brooke Arnold), Petitioner, Petitioner’s sister

(Kelly O’Neal), and her boyfriend. Mr. Forbes remembered that, before he went to his bedroom

early the evening of February 9, 2007, Petitioner had stopped by Victim’s home twice. Mr. Forbes

was awakened at some point later and saw Petitioner “standing in the doorway of [Mr. Forbes’]

bedroom [with] a [rifle] pointed at [Mr. Forbes] and yelling at [Mr. Forbes] to . . . ‘Get the f--- up.’

[‘Get you’re a-- out of bed’]” repeatedly.          Mr. Forbes testified Petitioner was standing

approximately three to four feet away from him. Mr. Forbes got out of bed and tried to talk

Petitioner into calming down but Petitioner continued to point the rifle at Mr. Forbes’ head while

walking backwards and telling Mr. Forbes to follow him into the other room.

       “A couple of feet” outside the bedroom door, Petitioner yelled at Mr. Forbes “to get down

on [his] knees,” which Mr. Forbes did. Petitioner moved closer to Mr. Forbes, so the barrel of the

gun was “approximately one foot from [Mr. Forbes’] head,” yelling for Mr. Forbes “to lay down

on the ground.” At that moment, Mr. Forbes heard “Brooke yell, ‘[Petitioner], you shot my mom.’”

Petitioner “turned and looked toward the direction [from] where she was yelling” and, “[w]hen

[Petitioner] looked away,” Mr. Forbes “reached out and grabbed the barrel of the gun” and pulled

it “so [Mr. Forbes] wasn’t in the line of fire of the weapon.” Petitioner knocked Mr. Forbes to the

ground on his back and landed on top of Mr. Forbes, with the gun between them. Petitioner used

his fists to hit Mr. Forbes in the face when Petitioner could not get the gun away from Mr. Forbes,

and Mr. Forbes yelled to Brooke to call 911 to get the police there. While Brooke made the phone

call, Petitioner and Mr. Forbes continued fighting. At one point, Petitioner yelled that he was



                                                  11
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 12 of 75 PageID #: 731




going to “cut [Mr. Forbes’] f---ing heart out” and “reached . . . [a hand] . . . into [a] pocket.” Mr.

Forbes responded by striking Petitioner in his groin. Petitioner “jumped up off the top of [Mr.

Forbes and] said something to the effect of ‘Well, f--- it, I’ll just go grab another gun and come

back’[ a]nd ran out the door.”

       Once Petitioner was out of the house, Mr. Forbes wedged a chair against the door to the

house and noticed Victim sitting on the couch with a pool of blood on her chest. He went to the

couch to attend to Victim, who did not respond. When Mr. Forbes realized there was nothing he

could do for Victim he picked up the gun he described as a “bolt action rifle,” found a live round

in it, and pointed it at the door, in case Petitioner returned before law enforcement officers arrived.

       Mr. Forbes had a bleeding gash above his left eyebrow, requiring approximately five

stitches, facial swelling impacting his vision, sore ribs, and no broken bones as a result of the

incident with Petitioner. Mr. Forbes was discharged from the emergency room and returned to

work in approximately three weeks, with only a barely visible facial scar remaining.

       Brooke Arnold testified that she was fourteen years old at the time of the shooting and was

at Victim’s home (but in a different room) when the shooting occurred. Brooke recalled that

Petitioner stopped by the home twice before the shooting. She stated the first time Petitioner

stopped by on February 9, 2007, he “pick[ed] up some things that belonged to him after h[e] and

[her] sister . . . split up that day.” The box Petitioner picked up contained clothing and a letter her

sister, Amanda Kelly, had written him. The second time Petitioner stopped by, Brooke said, he

arrived in a truck with Milo Carlson and asked Brooke to get Petitioner’s sister, who went outside

while Brooke stayed inside.

       The third time Petitioner arrived at the house, Brooke testified it was “very late, probably

around midnight or so.” Brooke was in her bedroom relaxing after having said good night to



                                                  12
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 13 of 75 PageID #: 732




Victim. At some point, she heard Petitioner’s sister (Kelly O’Neal) “say something to the effect

of “[Petitioner], don’t shoot me. Don’t shoot me. And then [she] heard a gunshot go off shortly

after.” Brooke “got up out of [her] bed[,] . . . walked to [her] doorway[,] . . . opened the door . . .

and saw [Petitioner’s sister] running past [her] and going into [a] bedroom to go out the bedroom

window.” After seeing Petitioner’s sister run out, Brooke “went into the living room . . . to see

what was going on . . . and . . . found [her] mom sitting” on the couch. Brooke testified Victim

“looked like she was asleep . . ., so [Brooke] tried to wake her up.” After touching Victim’s head,

Brooke noticed blood on her hands. Brooke looked around and saw Petitioner “standing in the

doorway” of Victim’s and Mr. Forbes’ bedroom. She heard Petitioner, who sounded “highly

angry,” say to Mr. Forbes, “Get up . . . I [am] going to kill you like I did your wife.” Brooke

called out, “‘[Petitioner], you shot mom.’ And [when Petitioner] turned around,” Mr. Forbes

“grabbed . . . the gun and it started a scuffle between the two of them.” Brooke “called the cops. .

. . After [she] called the cops [Petitioner] stopped beating [Mr. Forbes] and took off out of the door

and [she heard Petitioner say that] he was going to grab another gun and come back and finish the

job.”

        Deputy Watts, who was the second officer arriving at the scene, saw Mr. Forbes, who was

“real bloody” and “holding a long-barrel weapon,” inside Victim’s home. Mr. Forbes gave the

gun to Deputy Watts, who placed it in the trunk of his patrol car for safekeeping until he turned it

over to the Missouri State Highway Patrol. Deputy Watts also went to Petitioner’s parents’ home

and drove Petitioner, after he was handcuffed, from that home to the Howard County Sheriff’s

Department, where Deputy Watts stayed with Petitioner until his first interview with Sergeant

Rice. Before Petitioner was placed in his patrol car, Deputy Watts heard Trooper Piercy advise




                                                  13
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 14 of 75 PageID #: 733




Petitioner of his Miranda rights and ask Petitioner if he understood those rights, to which Petitioner

responded, “Okay.”

       Sergeant Kurt Mueller, a criminal investigator with the Missouri State Highway Patrol,

processed the crime scene after the shooting, taking photographs and seizing evidence. He

observed blood in the entrance area at the front door, on the living room carpet, where Victim was

on the couch, and in the area where Mr. Forbes had been assaulted. Sergeant Mueller further

testified he found an empty or spent shell casing on the floor by the couch near Victim and three

live rounds on the floor near where Mr. Forbes was assaulted.

       Milo Carlson, who was seventeen years old at the time of the shooting, saw Petitioner at

about 8:00 p.m. or 9:00 p.m. on February 9, 2007, when Petitioner arrived at a mutual friend’s

house, told them he and Amanda Kelly had broken up, and asked if they would go drink and hang

out with him. Mr. Carlson and Petitioner rode around in a truck while drinking beer and vodka.

Petitioner showed Mr. Carlson the letter Amanda had written Petitioner and “didn’t seem too

distraught about it at that time.” They stopped at Victim’s home twice. The first time so Petitioner

could “talk to his sister,” Kelly O’Neal, who went out to the truck to talk for about twenty minutes.

Petitioner told her he and Amanda had broken up. They then went to Mr. Carlson’s home to get

something to eat and Petitioner asked Mr. Carlson if he “wanted to go shoot some beer cans out

on a gravel road.”

       Mr. Carlson agreed, and got a gun from the house, “an old single-shot .22 bolt action” gun,

and some ammunition. Mr. Carlson did not shoot that night and recalled that Petitioner fired the

gun once before, “seem[ing] real distraught[, he] got to talking about Amanda[,] . . . was upset

about how things went . . . [and] felt mistreated by Amanda and her mother.” Soon, Petitioner

“jumped in the truck and . . . said, ‘Oh, we have to go now.’” Mr. Carlson got in the truck and



                                                 14
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 15 of 75 PageID #: 734




testified that Petitioner seemed “really upset[,] . . . mad[,] . . . distraught . . . [and said, . . . I’m]

going to go kill Dawn.”

        At Victim’s home, Petitioner “hopped out of the truck,” took the gun with him and entered

the home. Mr. Carlson remained inside the truck, heard an argument and then a gunshot, before

Petitioner got back in the truck several minutes after the gunshot. While driving away, Petitioner

told Mr. Carlson that “he had [Victim] at gunpoint and then [Mr. Forbes] tackled him and that’s

when the gun went off.” Mr. Carlson said Petitioner “had blood on his knuckles” and told Mr.

Carlson that he and Mr. Forbes “got into a fight.”

        Petitioner drove them to his parents’ home and they went inside. Petitioner told his parents

“that [Mr. Forbes] grabbed him and the gun went off.” Petitioner said, “I can’t believe what I just

did.” Mr. Carlson testified that, while he thought they both stopped drinking after target shooting,

at approximately 11:00 p.m., he was so drunk that he “passed out” on a bed at the O’Neals’ home.

        Trooper Piercy participated in Petitioner’s arrest at his parents’ home at approximately 2:00

a.m. on February 10, 2007. When Trooper Piercy and other officers arrived at the home,

Petitioner’s father, Mike O’Neal, invited them inside the home, where they found Petitioner sitting

in the living room. They advised Petitioner he was under arrest and Sheriff Polson handcuffed

Petitioner. Trooper Piercy described Petitioner as “extremely intoxicated.” Trooper Piercy and

Officer Glandon escorted Petitioner out of the residence. Before they arrived at the patrol car,

Petitioner began to speak and Trooper Piercy “interrupted him and advised him of the Miranda

rights, asking Petitioner if he understood them, to which Petitioner responded, ‘Yes.’” After

[Petitioner] was in the patrol car, Trooper Piercy asked him, “Now, what were you saying? And

[Petitioner] continued on with another statement, . . . [saying] ‘He was tired of being f---ed with

and this time he f---ked back.’”



                                                    15
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 16 of 75 PageID #: 735




        At the conclusion of Trooper Piercy’s testimony, the State requested and obtained leave of

Court to amend Count II by interlineation to mention the fight between Petitioner and Mr. Forbes.

Then the State rested, and the trial court overruled Petitioner’s motion for judgment of acquittal at

the close of the State’s evidence.

        The defense asked the trial court to consider Officer Glandon’s testimony at the hearing on

the motion to suppress as testimony presented at trial, which the trial court confirmed it would do.

The trial court then examined Petitioner under oath regarding his right to testify. Petitioner stated

he was twenty-six years old, not under the influence of any alcohol or drugs, and not suffering

from any mental condition impairing his ability to understand the proceeding. Petitioner further

testified that no one had promised him anything or threatened him with anything to get him not to

testify; that he understood his constitutional right to testify at the trial and to remain silent and had

discussed it with his counsel; he understood it was his decision to make; and understood that the

State could cross-examine him about relevant facts related to the case if he took the stand. The

trial court concluded Petitioner’s decision “not to testify at th[e] trial [was] made knowingly,

intelligently, and with a full understanding of the consequences of that decision on his rights and

on his trial.” The defense rested and the trial court overruled Petitioner’s motion for judgment of

acquittal at the close of all the evidence.

        After hearing counsel’s closing arguments and reviewing the evidence, the trial court

announced from the bench that it found Petitioner guilty of first-degree murder (Count I) and

armed criminal action (Counts III and IV) as charged. With respect to the first-degree assault

charged in Count II as a Class A felony, the trial court found Petitioner not guilty of that offense

but guilty of the lesser included offense of first-degree assault classified as a “B” felony as

described in the same statute.



                                                   16
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 17 of 75 PageID #: 736




       The trial court subsequently sentenced Petitioner to terms of imprisonment of life without

the possibility of probation or parole for first-degree murder, fifteen years for the Class B felony

of first-degree assault running consecutively to the life sentence imposed for the first-degree

murder, and twenty years for each of the two armed criminal action offenses with those sentences

running concurrently with each other and with the sentences imposed for the first-degree murder

and first-degree assault offenses.

                                            Direct appeal

       Petitioner raised one point in his direct appeal: that the trial court violated his right to

remain silent in violation of the Fifth and Fourteenth Amendments by overruling his motion to

suppress and admitting at trial statements he made after asserting his right to remain silent. In

support of his point, Petitioner focused on the following statements he made to the interrogating

officer: (1) “Man, I can’t talk about it no more, dude,” which Petitioner stated at the end of his

second interview, and (2) “I still don’t feel like talking,” which Petitioner stated “at the beginning

of his third interview.”

       The Missouri Court of Appeals for the Western District affirmed the trial court’s judgment.

See State v. O’Neal, No. WD74687 (Mo. Ct. App. filed Mar. 12, 2013), Resp’ts Ex. E. Petitioner

first argued “that the police violated his constitutional rights by even commencing the third

interrogation, because he had unequivocally invoked his right to remain silent at the end of the

second interview.” Id. at 11. The Missouri Court of Appeals declined to decide whether

Petitioner’s statement at the end of the second interview invoked his right to remain silent, holding

that “[e]ven if it did, the initiation of the third interview, almost five hours later, did not violate

[Petitioner]’s rights.” Id. at 12. After noting the “protection against compelled self-incrimination

afforded by the state constitution is co-extensive with the right recognized in the federal



                                                  17
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 18 of 75 PageID #: 737




constitution” and stating its discussion “applie[d] equally to [Petitioner]’s claims under both

federal and state law,” the Missouri Court of Appeals analyzed Petitioner’s argument under State

v. Bucklew, 973 S.W.2d 83 (Mo. 1998) (en banc). The Missouri Court of Appeals noted that the

Missouri Supreme Court in Bucklew had found the United States Supreme Court’s decision in

Michigan v. Mosley, 423 U.S. 96, 104 (1975), required that, once a suspect invokes “Fifth

Amendment privileges interrogation must cease and the right to remain silent must be scrupulously

honored,” which a court resolves by weighing five factors.9 O’Neal, No. WD74687, at 12-13

(quoting Bucklew, 973 S.W.2d at 89).

         Upon consideration of the five factors, the Court of Appeals concluded Petitioner’s right

to remain silent was scrupulously honored, id. at 13, because: (1) the second interrogation ended

immediately after Petitioner told Sergeant Rice “he could not talk further,” id.; (2) the third

interrogation did not begin until “almost five hours after the second interview ended” and began

with “Sergeant Rice advis[ing Petitioner] of his Miranda rights, again . . . and . . [with Petitioner]

executing a Notification of Rights form,” id. at 13, 14; (3) “there [wa]s no indication that

[Sergeant] Rice initiated the [third] interview ‘to wear down the resistance of [Petitioner] and make

him change his mind,’” but, rather, it was Sergeant Rice’s “attempt to resolve discrepancies

between [Petitioner]’s version of the events leading up to [Victim]’s death and the accounts




         9
             The Missouri Court of Appeals quoted Bucklew as enunciating the following five factors for courts to
weigh:

         (1) whether the police immediately ceased the interrogation upon defendant’s request; (2) whether
         [the police] resumed questioning only after the passage of a significant period of time and provided
         fresh Miranda warnings; (3) whether the object of [the] subsequent interrogation was to wear down
         the resistance of the suspect and make him change his mind; (4) how many subsequent interrogations
         were undertaken; and (5) whether subsequent questioning involved the same crime.

State v. O’Neal, No. WD74687 at 12 (Mo. Ct. App. filed Mar. 12, 2013), Resp’ts Ex. E [ECF No. 10-5] (quoting State
v. Bucklew, 973 S.W.2d 83, 89 (Mo. 1998) (en banc) (citing Michigan v. Mosley, 423 U.S. 96, 104 (1975)).


                                                          18
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 19 of 75 PageID #: 738




conveyed to Sergeant Rice by [Mr.] Carlson and Kelly O’Neal,” Petitioner’s sister, “between the

second and third interviews,” 10 id. at 14; and (4) after the second interview, Sergeant Rice

conducted only one interview, which “lasted well under an hour,” id. The Court of Appeals further

concluded that “[t]he fifth factor (whether subsequent questioning involved the same crime) may

generally favor [Petitioner]” but in itself does not “compel the conclusion that [Petitioner’s] Fifth

Amendment rights were not honored.” Id. at 15 (internal quotation marks and citation omitted)

and 15 n. 11 (citing, in relevant part, United States v. McClinton, 982 F.2d 278, 281-82 (8th Cir.

1992), as supporting the principle that subsequent questioning regarding the crime that was the

subject of earlier interrogations “is not disqualifying”). Here, such a conclusion was not warranted,

the Missouri Court of Appeals explained, because the initiation of the third interview “did not

violate [Petitioner]’s rights” in that he “was given a fresh Miranda warning before the third

interview commenced, and in all other respects his invocation of his right to remain silent at the

end of the second interrogation was scrupulously honored.” O’Neal, WD74687, at 15.

        For his second argument, Petitioner urged the statement “I still don’t feel like talking” he

made “at the commencement of the third interview” was an “unequivocal[] invo[cation] of his

right to remain silent.”11 The Court of Appeals held that a court may not “search[] for out-of-

context sentences that support a preferred outcome.” O’Neal, No. WD74687, at 18 (quoting State

v. Clemons, 946 S.W.2d 206, 219 (Mo. 1997) (en banc)). Rather, the Court of Appeals reasoned,

“courts must look to the full context of a particular statement in order to determine whether a

suspect invoked his rights or not.” Id. The Court of Appeals concluded that statements Petitioner



         10
            The Court of Appeals also noted the almost-five-hour-long period between the second and third interviews
“permitted [Petitioner] to become more lucid and alert” because he “showed signs of intoxication during the first and
second interviews.” State v. O’Neal, No. WD74687 at 14 (Mo. Ct. App. filed Mar. 12, 2013), Resp’ts Ex. E.
        11
             O’Neal, No. WD74687, Resp’ts Ex. E, at 20.


                                                          19
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 20 of 75 PageID #: 739




made before and after “his purported invocation” undercut any invocation of his Fifth Amendment

privilege against self-incrimination. The Court of Appeals specifically noted that “immediately

before” Petitioner said, “I still don’t feel like talking,” Petitioner “had indicated that he was willing

to participate in a conversation ‘to clear up’ inconsistencies between his own account of events,

and the statements made by [Mr.] Carlson and Kelly O’Neal.” Id. After his alleged invocation of

his Fifth Amendment privilege against self-incrimination, Petitioner continued the statement by

saying, “but, [I] feel terrible.”12 The Court of Appeals held that Petitioner’s

        use of the conjunction “but” is an equivocation, which suggests that he was
        experiencing an internal conflict: while he did not want to talk about what had
        happened, other factors compelled him to do so. Moreover, . . . [after Sergeant Rice
        responded] by politely stating ‘I’m sure you do,’ [Petitioner] continued to speak,
        explaining his emotions. Then, after only a single, broad question concerning
        [Victim]’s murder, [Petitioner] expressed his desire to tell his version of events, so
        long as the tape recorder was turned off[, which] was not an invocation of his right
        to remain silent, but instead permitted Sergeant Rice to continue his questioning.

Id. at 18-19 (footnote omitted) (emphases in original). The Missouri Court of Appeals concluded

that Petitioner’s “statements exhibit – at most – some ambiguity or equivocation as to whether he

wished to invoke his right to remain silent. In these circumstances, Sergeant Rice was under no

obligation to cease questioning, or to seek clarification from [Petitioner] as to how he wished to

proceed.” Id. at 19.

        Finally, the Court of Appeals held that “[e]ven if the trial court had erred, [Petitioner]

would still not be entitled to reversal” because “the unchallenged evidence in th[e] case

overwhelmingly establishe[d]” Petitioner’s guilt, rendering “the admission of his statements

during the third interrogation . . . harmless beyond a reasonable doubt.” Id. at 20-21; see also id.

at 22. In particular, the Court of Appeals explained:



        12
             O’Neal, No. WD74687, Resp’ts Ex. E, at 18.


                                                          20
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 21 of 75 PageID #: 740




     [Petitioner] has admitted from the outset that he was the one who shot [Victim] on
     February 10, 2007. The only remaining question was whether the shooting was
     accidental or intentional. Even without considering [Petitioner]’s statements during
     the third interrogation, the evidence was overwhelming that this was not an
     accidental shooting. At the time of his arrest, [Petitioner] said that “[h]e was tired
     of being fucked with and this time he fucked back.” This strongly suggests that he
     shot [Victim] intentionally, because she had barred him from her home, and had
     refused to contact Amanda [Kelly] for him, or tell [Petitioner] where [Amanda
     Kelly] was. Milo Carlson testified that [Petitioner] was distraught because Amanda
     [Kelly] had ended their relationship. Carlson testified that [Petitioner] expressed a
     specific intent to murder [Victim] as he drove to her house, armed with a weapon
     he had borrowed from Carlson (which [Petitioner] had taken the time to test-fire).
     Brooke [Arnold]’s testimony that Kelly O’Neal begged [Petitioner] not to shoot
     her, before the fatal shot was fired, indicates that [Petitioner] had the gun pointed
     at Kelly O’Neal and [Victim] before the shooting. [Petitioner]’s statement to
     [Victim]’s fiancé immediately after killing [Victim] (that he was going to ‘kill [Mr.
     Forbes] like I did your wife’), as well as his later statement that he was going to
     retrieve another gun and return, further demonstrate his intent to kill.

             [The Court of Appeals] also note[d] that the spent shell from the rifle had
     been manually ejected, and was found near [Victim]’s body. The action of ejecting
     the round, and preparing the rifle to be fired again, is consistent with Forbes’ and
     Brooke’s accounts of what happened, and is inconsistent with [Petitioner]’s claim
     of a single, accidental discharge.

              [Petitioner]’s prior [unchallenged] statements, during the first and second
     interrogations, provided further inculpatory evidence. For example, during the first
     interview, [Petitioner] initially claimed he had taken the rifle to [Victim]’s home to
     show it to Forbes, because he believed Forbes might be interested in purchasing the
     gun from Milo Carlson. But [Petitioner] admitted later in the first interrogation that
     this was a lie. He then claimed that he had returned to [Victim]’s house intending
     to kill himself (possibly after killing [the father of Amanda Kelly’s daughter]), but
     that he had no intent to harm [Victim]. That explanation is contrary, however, to
     Milo Carlson’s testimony that [Petitioner] expressed a desire to kill [Victim].
     Moreover, [Petitioner]’s story that he only fired the gun after Forbes tackled him is
     contrary to Forbes’ own testimony, and the testimony of Brooke [Arnold]; both
     witnesses testified that [Petitioner] woke Forbes from his bed, forced him to kneel,
     and pointed the rifle at him, only after shooting [Victim]. In addition, in his second
     interrogation [Petitioner] denied that Milo Carlson was with him at the time of the
     fatal attack, a claim which is contradicted by Carlson’s testimony. The trial court
     obviously concluded that [Petitioner]’s pre-trial statements were false; these false
     exculpatory statements provide further evidence of his guilt.

           It is also significant that, after shooting [Victim], [Petitioner] left [Victim’s]
     home and fled, rather than attempting to aid her or awaiting the arrival of police.



                                               21
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 22 of 75 PageID #: 741




        The trier of fact could conclude that these actions provide further evidence of
        [Petitioner]’s guilt, and are inconsistent with his claim of an accidental shooting.

Id. at 21-22 (emphasis in original) (internal citations omitted). The Court of Appeals issued its

mandate on April 3, 2013.13

                                Second post-conviction motion proceeding

        After the direct appeal concluded, Petitioner filed a pro se PCR motion under Missouri

Supreme Court Rule 29.15 setting forth four claims that his trial counsel and appellate counsel

provided ineffective assistance through specified conduct. In one of his claims, Petitioner asserted

his trial counsel provided ineffective assistance by failing to interview and call as a witness at trial

Tarrell Huskey, who would have “impeached [Mr.] Forbes[’] claim that he and [Petitioner] were

not wrestling over the gun when it discharged.” Shortly after Petitioner filed his pro se PCR

motion, the trial judge, who was assigned the PCR motion, recused himself and the Missouri

Supreme Court assigned another state court trial judge to preside over Petitioner’s second PCR

motion proceeding.

        Through appointed counsel, Petitioner filed an amended PCR motion setting forth

ineffective-assistance-of-counsel claims and a request for an evidentiary hearing. In relevant part,

Petitioner asserted, in a claim Petitioner designated as “Claim 8A,” that his trial counsel provided

ineffective assistance of counsel by: (1) failing to investigate and call as witnesses Mr. Huskey

and four other named individuals to impeach Mr. Forbes’ testimony, and (2) failing to investigate

and call as witnesses Donna Williams (Petitioner’s aunt) and Mike O’Neal (Petitioner’s father), as

well as four other named individuals, to impeach Mr. Carlson’s testimony.14 For the claim he


        13
           See April 3, 2013 entry on docket sheet for State v. O’Neal, No. WD74687 (Mo. Ct. App. filed Dec. 21,
2011) (available at https://www.courts.mo.gov/casenet/cases/searchDockets.do (last visited Dec. 16, 2020)).
        14
            Petitioner also argued in his amended PCR motion that his trial attorney provided ineffective assistance
of counsel “when admitting that [Petitioner] shot . . . [V]ictim during opening statement.”

                                                        22
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 23 of 75 PageID #: 742




designated as “Claim 8B,” Petitioner asserted his attorney during his first PCR motion proceeding

(who successfully challenged Petitioner’s guilty plea) provided ineffective assistance of counsel

by failing to “fully and completely explain[]” to Petitioner “the risk and ramifications of

challenging his initial judgment of conviction.”

        The second PCR motion court conducted an evidentiary hearing. At the start of the hearing,

the motion court took judicial notice of the underlying criminal case file and Petitioner (1)

withdrew the claim he had designated as “8B” (Petitioner’s claim that his first PCR motion

attorney provided ineffective assistance of counsel); (2) introduced, without objection, the

transcript of Petitioner’s deposition; and (3) introduced, subject to the hearsay objection presented

during the deposition, the deposition of Mr. Huskey. During the hearing, Petitioner presented the

testimony of Kayla (O’Neal) Page, Petitioner’s ex-wife; Ms. Williams,15 Petitioner’s aunt; Mike

O’Neal, Petitioner’s father; and Carrie Allen, one of Petitioner’s trial attorneys. The State

presented Mr. Forbes as a witness at the second PCR motion hearing.

        In its findings of fact and conclusions of law, the second PCR motion court first set forth

its credibility findings. The motion court found the testimony of Mr. Forbes and Ms. Allen

credible, and the testimony of Mr. Huskey, Petitioner, Mike O’Neal, and Ms. Williams not

credible. With respect to Mr. Forbes, the motion court concluded he was credible “especially

given the consistency between” his testimony at the evidentiary hearing and his testimony at trial.

For Mr. Huskey, the motion court concluded it was free to consider Mr. Huskey’s “litany of past

criminal convictions,” including one “for making a false report” when determining credibility.

Because Mike O’Neal and Ms. Williams were Petitioner’s “family members,” the motion court



        15
            At the hearing, Donna Williams testified that her last name was then “O’Neal” and “[n]ot Williams.”
Second PCR mot. hr’g tr. at 17, Resp’ts Ex. J [ECF No. 10-10]. Without intending any disrespect to her, the Court
continues to refer to this individual as “Donna Williams.”

                                                       23
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 24 of 75 PageID #: 743




characterized them as “hav[ing] an obvious bias” that may be considered, citing Armstrong v.

Kemna, 590 F.3d 592, 602-03 (8th Cir. 2010), as having a “persuasive rationale” applicable in this

case. The motion court specifically mentioned that the testimony of Ms. Page “about [Petitioner]’s

family’s bias towards” Petitioner supported the conclusion that Mike O’Neal and Ms. Williams

were biased in favor of Petitioner.

       With respect to Ms. Allen, the second PCR motion court specifically found that

       although [she] had some difficulty remembering many of the specifics of the case,
       she developed a trial strategy of attempting to persuade the fact finder that
       [Petitioner] was not guilty of first-degree murder, but rather of second-degree
       murder. [She] further testified that she reached this trial strategy after considering
       other alternatives in a rational manner. Finally, [she] testified that, in her
       experience, there were drawbacks to calling witnesses that had convictions because
       fact-finders weigh convictions against their credibility. [She] also testified that she
       was even more reluctant to call family members as witnesses because fact-finders
       ascribe family bias to those witnesses.

       On the merits of Petitioner’s claim that his trial counsel provided ineffective assistance by

not investigating and calling witnesses to impeach Mr. Forbes’ testimony, the motion court

characterized this claim as “essentially that [Mr.] Forbes made prior inconsistent statements about

the shooting of [Victim] to Tarrell Huskey.” Concluding the hearing testimony of Petitioner and

Mr. Huskey, which addressed this claim, was not credible, the motion court found Petitioner did

not meet “his burden to prove by the preponderance of the evidence that trial counsel’s actions

were deficient performance.”

       The second PCR motion court also found Petitioner did not satisfy his burden to prove trial

counsel’s performance was deficient to the extent counsel failed to present the testimony of Mike

O’Neal and Ms. Williams at trial to contradict Mr. Carlson’s testimony. Specifically, the motion

court found the hearing testimony of Mike O’Neal and Ms. Williams “was not entirely consistent

about either the location of Milo Carlson on the morning after the shooting or about the time when



                                                 24
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 25 of 75 PageID #: 744




Milo Carlson was told [Victim] had died.”                  The second PCR motion court concluded the

inconsistency “further weaken[s] the testimony” of these two witnesses “beyond the[ir earlier

mentioned family] bias.” That motion court also noted that Ms. Allen testified she “personally

interviewed Milo Carlson as part of her trial preparation.”

       Finally, the second PCR motion court concluded “there [wa]s overwhelming evidence of

Petitioner’s guilt” and even if Mr. Huskey, Mike O’Neal, and Ms. Williams had been presented as

witnesses during trial, “there [wa]s not a reasonable probability that the fact-finder would have

reached a different result given the credibility of the witnesses” as found by that motion court.

The second PCR motion court, therefore, denied Petitioner’s claims that his trial counsel provided

ineffective assistance.

                                                Post-conviction appeal

       Petitioner presented three points in his post-conviction appeal, challenging as violations of

his Sixth and Fourteenth Amendment rights to the effective assistance of counsel his trial counsel’s

failure to present at trial the testimony of Mike O’Neal (point one), failure to investigate and call

as a witness at trial Mr. Huskey (point two), and failure to investigate and call as a witness at trial

Ms. Williams (point three).16 In relevant part, Petitioner argued that Mike O’Neal’s testimony

would have contradicted Mr. Forbes’ and Mr. Carson’s trial testimony; Mr. Huskey’s testimony

would have contradicted Mr. Forbes’ trial testimony; and Ms. Williams’ testimony would have

contradicted Mr. Carlson’s trial testimony.

       The Missouri Court of Appeals for the Western District affirmed the motion court’s

judgment in an unpublished per curiam order accompanied by a memorandum sent to the parties

setting forth the reasons for the order. O’Neal v. State, No. WD78273 (Mo. Ct. App. filed May


       16
            Pet’r Br., Resp’t Ex. G at 14-19.


                                                         25
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 26 of 75 PageID #: 745




10, 2016), Resp’t Ex. I. In its memorandum, the Missouri Court of Appeals described the factual

background of the case as follows:

               In February 2007, [Petitioner] was involved in an on-again, off-again
       relationship with Amanda Kelly. Amanda2 was 17 years old and was staying in [a]
       house in Howard County with her mother (Dawn Kelly [“Victim”]); [Victim]’s
       fiancé (Jared Forbes); her sister (Brooke [Arnold]); [Petitioner]’s sister (Kelly
       O’Neal); and Kelly O’Neal’s boyfriend . . . .

               Amanda had a child with [a man other than Petitioner]. Amanda’s ongoing
       contact with [that man] was a source of contention between Amanda and
       [Petitioner]. At one point, Amanda had broken up with [Petitioner] and resumed
       her relationship with [her daughter’s father] before reconciling with [Petitioner]. In
       February 2007, the relationship between [Petitioner] and Amanda had deteriorated
       to the point that Amanda decided to end it. [Petitioner] had been told he was no
       longer welcome to stay at [Victim]’s residence, and Amanda had written him
       several letters explaining why she no longer wished to see him. She placed the
       letters with clothing [Petitioner] had left at [Victim]’s house. Amanda expected
       that, when [Petitioner] returned to retrieve his clothing, he would find the letters.

               On the evening of February 9, 2007, Amanda went out with friends.
       [Petitioner] appeared at [Victim]’s house to speak with his sister and to retrieve his
       clothing. After picking up his clothes and Amanda’s letters, [Petitioner] went to a
       friend’s house and met Milo Carlson. [Petitioner] informed Carlson that Amanda
       had broken up with him; the two then left the friend’s house, and “just went driving

                       2
                         Both [Petitioner]’s and [Victim]’s family members were involved in
              the underlying events. Because these individuals share the same surname with
              [Petitioner] or [Victim], first names are used to identify certain individuals for the
              sake of clarity. No familiarity or disrespect is intended.

       around on gravel roads drinking beer and stuff.” At some point, [Petitioner]
       suggested that they “go shoot some beer cans out on a gravel road.” Carlson
       retrieved his father’s .22-caliber bolt-action rifle and ammunition. The pair
       proceeded to a gravel road to shoot the rifle. [Petitioner] fired the gun once or
       twice, but then he became distraught and began talking about Amanda. [Petitioner]
       complained that he had been mistreated by both Amanda and her mother [Victim].
       [Petitioner] ended the target shooting abruptly, stating “[w]e have to go now.”
       [Petitioner] got into his truck, and Carlson followed. When both men were in the
       truck, [Petitioner] said, “I want to go kill [Victim].” [Petitioner] drove to [Victim]’s
       house.

              [Petitioner] and Carlson arrived at [Victim]’s residence in the early morning
       hours of February 10, 2007. [Petitioner] exited but told Carlson to wait in the truck.
       Four people were at the house: [Victim], Forbes, Brooke, and Kelly [O’Neal].

                                                       26
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 27 of 75 PageID #: 746




         Forbes was sleeping in the bedroom he shared with [Victim]; [Victim] and Kelly
         [O’Neal] were in the living room. Brooke was in her bedroom listening to music
         on headphones. [Petitioner] entered the home. From her bedroom, Brooke heard
         Kelly [O’Neal] exclaim, “Bubba, don’t shoot me. Don’t shoot me.” (“Bubba” was
         [Petitioner]’s nickname.) Brooke then heard a gunshot and went to her bedroom
         door. Kelly [O’Neal] ran past her in the hallway and jumped out her bedroom
         window. Brooke went to the living room and saw her mother, [Victim], sitting on
         the couch. [Victim] appeared to be sleeping. Brooke attempted to wake her. After
         slapping [Victim]’s cheeks and calling her name, Brooke realized that she had
         blood on her hands and that [Victim] had been shot.

                 While Brooke was in the living room with [Victim], [Petitioner] proceeded
         to [Victim]’s bedroom and woke Forbes. [Petitioner] pointed the rifle at Forbes
         and told him, “I’m going to kill you like I did your wife.” [Petitioner] ordered
         Forbes out of the bedroom and instructed him to get on his knees. Forbes complied.
         [Petitioner] pointed the rifle at Forbes’s head.

                 Brooke saw [Petitioner] in the doorway of her mother’s bedroom with a rifle
         and exclaimed, “Bubba, you shot my mom.” When [Petitioner] turned toward
         Brooke, Forbes grabbed the barrel of the gun and pulled it so that the rifle was no
         longer pointed at him. [Petitioner] and Forbes began to struggle. During the
         struggle, Forbes received a gash over his left eye that required five stitches. Forbes
         yelled for Brooke to call 911. Forbes struck [Petitioner] in the groin, and
         [Petitioner] let go of the gun and stood up. [Petitioner] then left the house,
         threatening to return with another gun. Forbes barricaded the front door and then
         checked on [Victim]. She had been shot in the eye and was dead. Forbes picked
         up the rifle and stood against the door in case [Petitioner] returned with another
         weapon.

                 [Petitioner] returned to his truck. He told Carlson that Forbes had tackled
         him while he had the rifle pointed at [Victim] and that the gun had gone off
         accidentally. The two proceeded to [Petitioner]’s parents’ house, where [Petitioner]
         repeated his account of an accidental shooting. [Petitioner] remained there until the
         police arrested him at approximately 2:00 a.m. on the morning of February 10.

                 After being given the Miranda warnings, [Petitioner] told the arresting
         officer that “[h]e was tired of being fucked with and this time he fucked back.”
         [Petitioner] was taken to the Howard County Jail.

O’Neal, WD78273, mem. at 2-3 (one footnote omitted).17




         17
             The Missouri Court of Appeals’ statements of the facts relevant to this case as set forth in its decisions in
Petitioner’s direct appeal and Petitioner’s PCR appeal are nearly identical.

                                                           27
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 28 of 75 PageID #: 747




       Before beginning its analysis of Petitioner’s points, the Missouri Court of Appeals noted it

did not consider Petitioner’s ineffective-assistance-of-trial-counsel argument that Mike O’Neal’s

testimony would contradict Mr. Forbes’ testimony “because [that claim] was not raised in

[Petitioner]’s amended [PCR] motion and was not presented to the [PCR] motion court for

review.” Id. at 7 n. 4. The Court of Appeals then concluded Petitioner’s counsel was not

ineffective under the two-pronged test enunciated in Strickland v. Washington, 466 U.S. 668, 687

(1984). For the first prong, the performance prong, the Court of Appeals stated Petitioner (1) must

show that his trial counsel’s performance was deficient, i.e., that counsel “failed to exercise the

customary skill and diligence of a reasonably competent attorney under the same or similar

circumstances,” and (2) “must overcome the presumption that, under the circumstances, the

challenged action might be considered sound trial strategy.” O’Neal, WD78273 at 7 (citing and

then quoting Strickland, 466 U.S. at 687, 689) (internal quotation marks omitted). With respect to

the second prong, the prejudice prong, the Court of Appeals stated Petitioner needed to

demonstrate that counsel’s deficient performance prejudiced the defense, more specifically, “that

there is a reasonable probability[, a probability sufficient to undermine confidence in the outcome,]

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 7-8 (internal quotation marks and citation omitted) (quoting Strickland, 466 U.S.

at 694). The Court of Appeals further noted that, if Petitioner failed to establish one prong, the

court was not required to address the other prong. Id. at 8 (citing and quoting Strickland, 466 U.S.

at 697) (internal quotation marks omitted).

       The Court of Appeals agreed with the second PCR motion court that Petitioner’s trial

counsel did not provide ineffective assistance by failing to present any of the three witnesses at

trial. With respect to the performance prong, the Court of Appeals found the witnesses were not



                                                 28
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 29 of 75 PageID #: 748




credible, based on the second PCR motion court’s findings, and would not “have produced a viable

defense and, at best, would only have served as an attempt to impeach certain of the State’s

witnesses at trial.”18 Id. at 10, 9, respectively. Furthermore, the Court of Appeals agreed with the

second PCR motion court that Petitioner’s trial counsel’s “strategy was sound (focusing argument

at trial that [Petitioner] may be guilty of second-degree murder but not first-degree murder),

particularly given [Petitioner]’s admission to police that he had, in fact, shot [Victim].” Id. at 11.

Moreover, Petitioner did not satisfy the prejudice prong with respect to his trial counsel’s failure

to present any of the three witnesses at trial, the Court of Appeals reasoned, because the evidence

of Petitioner’s guilt was “overwhelming.” Id. at 10, 11.

          The Court of Appeals issued its mandate on June 1, 2016.19 Petitioner then filed his

habeas petition.

                                            II. Grounds for relief

        Petitioner seeks habeas relief on five grounds. Petitioner claims that the Missouri Court of

Appeals’ decision upholding the trial court’s denial of Petitioner’s motion to suppress statements

and admission of his statements made during Sergeant Rice’s third interview violated his Fifth

Amendment and Fourteenth Amendment right to remain silent (Ground One). Specifically,

Petitioner argues his statement “I still don’t feel like talking” unequivocally invoked his right to

remain silent and the state court’s contrary decision constitutes an unreasonable application of

clearly established federal law and is based on an unreasonable determination and application of

the facts.



        18
            With respect to witnesses, Mike O’Neal and Donna Williams, the Missouri Court of Appeals further stated
their testimony was inconsistent. O’Neal v. State, WD78273, mem. at 9-10, Resp’ts Ex. I [ECF No. 10-10].

        19
             See Mandate issued in O’Neal v. State, WD78273 on June 1, 2016, Resp’ts Ex. K [ECF No. 10-11].


                                                        29
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 30 of 75 PageID #: 749




       For his second, third, and fourth grounds for relief, Petitioner asserts that his trial counsel

did not provide effective assistance, in violation of the Sixth and Fourteenth Amendments, by

failing to investigate and call as a witness at trial: Mike O’Neal (Ground Two), Mr. Huskey

(Ground Three), and Ms. Williams (Ground Four). Petitioner contends Mike O’Neal’s testimony

would have contradicted trial testimony of Mr. Forbes and Mr. Carlson (Ground Two); Mr.

Huskey’s testimony would have contradicted trial testimony of Mr. Forbes (Ground Three); and

Ms. Williams’ testimony would have contradicted trial testimony of Mr. Carlson (Ground Four).

Petitioner argues that the Court of Appeals’ decision finding his trial counsel did not provide

ineffective assistance of counsel in failing to investigate and present the testimony of these three

individuals was an unreasonable interpretation of Strickland, as well as an unreasonable

determination of the facts.

       Petitioner further states “each of the [ineffective-assistance-of-trial-counsel] grounds [for

relief] is sufficiently prejudicial to require reversal, [but] alternatively requests that the court

consider whether the cumulative effect of the grounds sustained is sufficiently prejudicial to

require relief.” Pet’r pet’n at 18 n.3 [ECF No. 1]. Additionally, with respect to his ineffective-

assistance-of-trial-counsel claims, Petitioner contends they are “either fully exhausted and

preserved, or [Petitioner] can demonstrate legal cause [and] prejudice for failing to exhaust and

preserve them.” Id.

       For his fifth ground, Petitioner asserts that his second PCR motion attorney provided

ineffective assistance of counsel in violation of Petitioner’s Sixth and Fourteenth Amendment

rights by failing to litigate in the second PCR motion proceeding the ineffective assistance of

counsel provided by Petitioner’s attorney during the first PCR motion proceeding. In particular,

Petitioner urges his first PCR motion counsel provided ineffective assistance by failing to advise



                                                 30
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 31 of 75 PageID #: 750




him of the risks of withdrawing his guilty plea (and negotiated sentence) to the charge of second-

degree murder.     Petitioner contends his second PCR motion attorney provided ineffective

assistance of counsel by including the claim regarding Petitioner’s first PCR motion attorney in

Petitioner’s amended PCR motion but withdrawing it at the commencement of the evidentiary

hearing. Petitioner asserts that, under Martinez v. Ryan, 566 U.S. 1 (2012), he is entitled to develop

and present this ground for relief in this Court. Petitioner states, with respect to this ground, that

“an evidentiary hearing will be necessary.”

       Respondents counter that the Missouri Court of Appeals considered Petitioner’s first four

grounds on their merits and its decisions are not contrary to or an unreasonable application of

clearly established federal law, are entitled to deference, and are supported by the record. In

response to Petitioner’s contention the Missouri Court of Appeals unreasonably determined the

facts, Respondents argue that Petitioner has not met his burden to show by clear and convincing

evidence that the presumption of correctness of the state court’s factual findings does not apply.

28 U.S.C. § 2254(e)(1). With respect to Petitioner’s fifth ground for relief arising out of his PCR

motion counsel’s alleged ineffective assistance, Respondents contend the ground is not cognizable

in a Section 2254 proceeding, because “[u]nder the mandatory [statutory] provision[],’” 28 U.S.C.

§ 2254(i), “this Court is without power to consider or grant relief on [Petitioner’s fifth ground] and

therefore the [ground] must be denied.”

       Before addressing the merits of any ground for relief, the Court analyzes: (1) whether the

Court is procedurally barred from considering the merits of part of one of Petitioner’s ineffective-

assistance-of-trial-counsel claims because Petitioner did not properly present that claim to the state

courts and (2) whether Ground Five is cognizable in a Section 2254 proceeding under Section

2254(i) and related authority.



                                                 31
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 32 of 75 PageID #: 751




                                                  III. Discussion

         A. Procedural default with respect to part of one of Petitioner’s ineffective-assistance-of-
             trial-counsel claims (Ground Two)

         Petitioner urges, with respect to his ineffective-assistance-of-trial-counsel claims, that

those grounds for relief are “either exhausted and preserved, or [Petitioner] can demonstrate legal

cause [and] prejudice for failing to exhaust and preserve them.” Pet’r pet’n at 18 n.3 [ECF No. 1].

One of Petitioner’s ineffective-assistance-of-trial-counsel claims is subject to analysis for

procedural default in part. In Ground Two Petitioner claims his trial attorney provided ineffective

assistance by failing to investigate and present Mike O’Neal as a witness at trial to contradict the

testimony of two witnesses: Mr. Forbes and Mr. Carlson. The Missouri Court of Appeals

explicitly did not address this claim with respect to Mr. Forbes because Petitioner did not present

that part of the claim to the second PCR motion court.20 Therefore, this Court considers whether

that is a procedural default barring this Court from considering the merits of that claim.

                  (1) Procedural default

         A prisoner in custody under the judgment and sentence of a state court may seek habeas

relief “only on the ground that he is in custody in violation of the Constitution or laws or treaties

of the United States.” 28 U.S.C. § 2254(a); see also 28 U.S.C. §§ 2241(c)(3), 2241(d). Before

seeking federal habeas relief under the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), 28 U.S.C. § 2254, a habeas petitioner “must first ‘exhaust his state law remedies and

fairly present the facts and substance of his habeas claim to the state court.’” Carney v. Fabian,

487 F.3d 1094, 1096 (8th Cir. 2007) (quoting Middleton v. Roper, 455 F.3d 838, 855 (8th Cir.

2006)); accord Nash v. Russell, 807 F.3d 892, 898 (8th Cir. 2015) (citing Baldwin v. Reese, 541



         20
           The Missouri Court of Appeals addressed the merits of Petitioner’s claim that his trial counsel’s failure to
present Mike O’Neal to contradict Mr. Carlson’s testimony was ineffective assistance of counsel.

                                                          32
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 33 of 75 PageID #: 752




U.S. 27, 29 (2004)). “‘If a petitioner has not presented his habeas corpus claim to the state court,

the claim is generally defaulted.’” Carney, 487 F.3d at 1096 (quoting Barrett v. Acevedo, 169

F.3d 1155, 1161 (8th Cir. 1999) (en banc)).

       Importantly, a petitioner must present the claim to the state courts “in accordance with state

procedural rules.” Arnold v. Dormire, 675 F.3d 1082, 1086-87 (8th Cir. 2012) (internal quotation

marks omitted) (quoting Beaulieu v. Minnesota, 583 F.3d 570, 573 (8th Cir. 2009)); accord Sawyer

v. Whitley, 505 U.S. 333, 338 (1992) (generally, a federal habeas court may not reach the merits

of a federal constitutional claim procedurally defaulted due to a petitioner’s failure “to follow

applicable state procedural rules in raising the claims” in state court). To satisfy the exhaustion

requirement, a state prisoner “must give the state courts one full opportunity to resolve any

constitutional issues by invoking one complete round of the State’s established appellate review

process.” Grass v. Reitz, 643 F.3d 579, 584 (8th Cir. 2011) (internal quotation marks omitted)

(quoting O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999)).

       In Missouri state court proceedings, a litigant must raise constitutional claims at the earliest

opportunity and preserve them throughout the proceedings. Kirk v. State, 520 S.W.3d 443, 457

(Mo. 2017) (en banc) (quoting State v. Liberty, 370 S.W.3d 537, 546 (Mo. 2012) (en banc)).

Importantly, “[u]nder Missouri law, an appeal to the intermediate state appellate court sufficiently

exhausts state remedies to permit federal habeas review under section 2254.” Taylor v. Roper,

561 F.3d 859, 861 n.2 (8th Cir. 2009).

       A post-conviction proceeding is the exclusive procedure for pursuing an ineffective-

assistance-of-counsel claim in a Missouri state court; a court’s decision on a post-conviction

motion is subject to appeal; and a litigant may not file successive post-conviction motions. Moore-

El v. Luebbers, 446 F.3d 890, 896 (8th Cir. 2006); Mo. S. Ct. Rule 29.15. To exhaust an



                                                 33
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 34 of 75 PageID #: 753




ineffective-assistance-of-counsel claim, the claim must be raised in the post-conviction appeal.

See, e.g., Osborne v. Purkett, 411 F.3d 911, 919 (8th Cir. 2005).

       When, however, a state appellate court “rejects the claim on procedural grounds, the claim

is barred in federal court unless one of the exceptions” applies. Harrington v. Richter, 562 U.S.

86, 103 (2011); Harris v. Reed, 489 U.S. 255, 261-62 (1989) (a state court must “actually . . . rel[y]

on the procedural bar as an independent basis for its disposition” of the claim for the federal habeas

court to be procedurally barred from considering the merits of the claim absent a showing of cause

and prejudice or a fundamental miscarriage of justice (internal quotation marks and citation

omitted)); Stephen v. Smith, 963 F.3d 795, 800 (8th Cir. 2020) (not reaching the merits of a

procedurally defaulted claim the “state [appellate] court declined to hear because [(1)] the prisoner

failed to abide by a state procedural rule” requiring the prisoner to present it to the lower court in

a motion and [(2)] the prisoner did not attempt to meet the cause and prejudice or actual innocence

standards” (internal quotation marks omitted) (quoting Martinez, 566 U.S. at 9)).

       Petitioner did not present in his amended PCR motion his ineffective-assistance-of-trial-

counsel claim based on the argument that Mike O’Neal’s testimony would contradict Mr. Forbes’

testimony.21 Petitioner included this claim in his PCR appeal.22 The Missouri Court of Appeals,

however, clearly declined to consider the claim because Petitioner had not presented it to the

second PCR motion court.23 Because the Court of Appeals declined to consider this aspect of one

of Petitioner’s ineffective-assistance-of-trial-counsel claims due to Petitioner’s failure to present

the claim to the second PCR motion court, it is procedurally defaulted. See, e.g., Stephen, 963




       21
            See Pet’r am. PCR mot. at 2-3, PCR Legal File, Resp’ts Ex. F at 24-25 [ECF No. 10-6].
       22
            See Pet’r Br. on PCR appeal, Resp’ts Ex. G, at 14 [10-7].
       23
            See O’Neal, WD78273, Resp’ts Ex. I, at 6 n. 4 [ECF No. 10-9].

                                                        34
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 35 of 75 PageID #: 754




F.3d at 800. Therefore, this Court may not consider the merits of this procedurally defaulted

ineffective-assistance-of-trial-counsel claim unless Petitioner “shows cause and prejudice or that

he is actually innocent of the charges.” Id. (quoting Skillicorn v. Luebbers, 475 F.3d 965, 976

(8th Cir. 2007)). More specifically, “[t]o overcome [a] procedural default, [a petitioner] must show

[either] cause for not presenting the [procedurally defaulted claim] . . . , and prejudice from the

failure, or a fundamental miscarriage of justice – meaning that [the petitioner] is actually innocent.”

Storey v. Roper, 603 F.3d 507, 523-24 (8th Cir. 2010) (citing Coleman v. Thompson, 501 U.S.

722, 748, 750 (1991) and Schlup v. Delo, 513 U.S. 298, 324-27 (1995)). Petitioner did not present

argument regarding the fundamental miscarriage of justice test, so the Court discusses only the

cause and prejudice test urged by Petitioner.

               (2) Cause and prejudice

       Petitioner contends he is able to establish cause and prejudice for any ineffective-

assistance-of-trial-counsel claim he failed “to exhaust and preserve.” “Cause for a procedural

default exists where ‘something external to the petitioner, something that cannot fairly be

attributed to him[,] . . . ‘impeded [his] efforts to comply with the State’s procedural rule.’” Maples

v. Thomas, 565 U.S. 266, 280 (2012) (alterations and emphasis in original) (quoting Coleman, 501

U.S. at 753). Notably, “the precise contours of the cause requirement have not been clearly

defined.” Ivy v. Caspari, 173 F.3d 1136, 1140 (8th Cir. 1999). If a petitioner does not establish

cause for the procedural default, a habeas court need not determine whether the petitioner

demonstrated the necessary prejudice. Oglesby v. Bowersox, 592 F.3d 922, 926 (8th Cir. 2010).

       Petitioner has not asserted or demonstrated any matter external to and not fairly attributed

to him that impeded his ability to include in his amended PCR motion his ineffective-assistance-

of-trial-counsel claim arising out of Petitioner’s trial counsel’s failure to present Mike O’Neal to



                                                  35
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 36 of 75 PageID #: 755




contradict the trial testimony of Mr. Forbes. Therefore, Petitioner has failed to demonstrate cause

for the procedural default of his claim that his trial counsel provided ineffective assistance by not

presenting at trial the testimony of Mike O’Neal to contradict Mr. Forbes’ testimony. In the

absence of a showing satisfying the cause requirement, this Court need not address the prejudice

requirement. Petitioner has not established the cause and prejudice necessary for this Court to

address the merits of this procedurally defaulted ineffective-assistance-of-trial-counsel claim.

       B. Cognizability – ineffective assistance of post-conviction motion counsel (Ground Five)

       For his fifth ground for relief, Petitioner asserts that his attorney during his second post-

conviction motion proceeding provided ineffective assistance of counsel by failing to litigate an

allegedly ineffective assistance of counsel claim with respect to his attorney in his first post-

conviction motion proceeding. In particular, Petitioner urges his attorney during the first post-

conviction motion proceeding failed to advise Petitioner “of the risks of withdrawing his guilty

plea and negotiated sentence to the charge of second-degree murder.” Petitioner contends he “did

not know he would be subject to the original charge of murder in the first degree and the mandatory

punishment for that charge of death or life without the possibility of probation or parole.” Arguing

he was prejudiced both by his attorney’s challenged conduct during his first post-conviction

motion proceeding and “because he is now serving life without the possibility of parole, when

previously he was parole-eligible,” Petitioner asserts “he would not have proceeded with” the post-

conviction motion challenging his guilty plea and sentence “[h]ad he fully understood the risk of

challenging his [first] judgment and sentence.” Pet’r pet’n at 22-23 [ECF No. 1]. Petitioner seeks

an evidentiary hearing to resolve this ground.

       Respondents counter that this ground for relief, which arises out of the alleged ineffective

assistance of post-conviction motion counsel, is not cognizable in a Section 2254 habeas



                                                 36
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 37 of 75 PageID #: 756




proceeding. In particular, Respondents urge that “[u]nder the mandatory provisions of the

AEDPA,” specifically 28 U.S.C. § 2254(i), “this Court is without power to consider or grant relief

on” Petitioner’s fifth ground for relief. Therefore, Respondents contend, Ground Five must be

denied.24

         Section 2254(i) states in full: “The ineffectiveness or incompetence of counsel during

Federal or State collateral post-conviction proceedings shall not be a ground for relief in a

proceeding arising under Section 2254.” This statutory provision unambiguously forecloses the

consideration and granting of habeas relief in a Section 2254 proceeding based on a PCR attorney’s

allegedly ineffective assistance of counsel. See Campbell v. Houtzdale, CV 17-1305, 2017 WL

3442998, at *1 (3rd Cir. Apr. 26, 2017) (“To the extent that [the petitioner sought in his] habeas

petition . . . to raise a freestanding claim alleging that counsel was ineffective in [his] state court

post-conviction proceedings, reasonable jurists would not debate that this claim . . . fails to raise a

cognizable habeas issue. See 28 U.S.C. § 2254(i)”); Graves v. Cassady, 4:12-CV-1093-SPM, 2015

WL 5560356, at *16 (E.D. Mo. Sept. 21, 2015) (“It is well established that a claim of ineffective

assistance of post-conviction relief counsel is not cognizable on habeas review,” citing § 2254(i),

Coleman, 501 U.S. at 752, and Martinez, 566 U.S. at 16). Accord Samples v. Ballard, 860 F.3d

266, 275–76 (4th Cir. 2017) (citing Section 2254(i) as support for the Fourth Circuit’s statement

that “a freestanding claim of ineffective assistance of state habeas counsel . . . is not a permissible

avenue of relief in a federal habeas petition”); Chavez v. Secretary, Fla. Dep’t of Corr., 742 F.3d


         24
             Petitioner states that Respondents: (1) argue the “ineffective assistance of post-conviction counsel claims
[in Ground Five] are procedurally barred by 28 U.S.C. § 2254(i)” and (2) do not address the Supreme Court’s Martinez
decision “which can overcome that procedural bar.” Petitioner’s characterization of Respondents’ argument is
incorrect. Respondents do not contend that the statutory language they rely on procedurally bars this Court’s
consideration of the merits of Petitioner’s fifth ground for relief. Rather, Respondents urge that the language of
Section 2254(i) bars any consideration by this Court of the claim in Ground Five because the statutory language
renders this ground not cognizable (i.e., not “capable of being judicially heard and determined”) as a basis for granting
habeas relief under Section 2254. See definition of “cognizable” in Merriam-Webster.com Dictionary, Merriam-
Webster (available at https://www.merriam-webster.com/dictionary/cognizable (last visited on Dec. 16, 2020)).

                                                           37
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 38 of 75 PageID #: 757




940, 944-45 (11th Cir. 2014) (“The Supreme Court has long held that there is no constitutional

right to counsel in post-conviction proceedings, even in capital cases, which necessarily means

that a habeas petitioner cannot assert a viable, freestanding claim for the denial of the effective

assistance of counsel in such proceedings. See Coleman . . . , 501 U.S. [at] 752; see also 28 U.S.C.

§ 2261(e) (“The ineffectiveness or incompetence of counsel during State or Federal postconviction

proceedings in a capital case shall not be a ground for relief in a proceeding arising under section

2254”)). Therefore, as Respondents urge, Petitioner’s fifth ground for relief is not cognizable.

       Petitioner argues, however, that under Martinez, supra, “he is entitled to develop and

present this ground for relief in this [C]ourt.” Pet’r pet’n at 23 [ECF No. 1]; see also Pet’r reply

at 8 [ECF No. 19] (“Martinez should apply [in this case] and make [Petitioner’s] claims of

ineffective assistance of post-conviction counsel cognizable”). In Martinez, supra, the Supreme

Court held the ineffective assistance of PCR motion counsel may, under certain circumstances,

establish cause to avoid a procedural default of an ineffective-assistance-of-trial-counsel claim.

Martinez, 566 U.S. at 9. Notably, in that decision the Supreme Court expressly stated Section

2254(i) does not permit a petitioner to use the alleged ineffective assistance of PCR motion counsel

as a ground for habeas relief under Section 2254. Id. at 17 (Section 2254(i) “precludes [a

petitioner] from relying on the ineffectiveness of his postconviction attorney as a ‘ground for

relief’”); see also id. at 16 (characterizing the cause exception enunciated in Martinez as an

“equitable ruling,” rather than a constitutional one, and noting that, in relevant part, “[a]

constitutional ruling would provide defendants a freestanding constitutional claim to raise”) and

id. at 17 (pointing out that the petitioner in Martinez “relie[d] on the ineffectiveness of his

postconviction attorney [as cause] to excuse his failure to comply with Arizona’s procedural rules,

not as an independent basis for overturning his conviction”); accord Martel v. Clair, 565 U.S. 648,



                                                38
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 39 of 75 PageID #: 758




662 n.3 (2012) (noting that “most naturally read, § 2254(i) prohibits a court from granting

substantive habeas relief on the basis of a lawyer’s ineffectiveness in post-conviction proceedings,

not from substituting counsel on that ground”). Based on the proscriptive language of Section

2254(i) disallowing use of any alleged ineffective assistance of PCR counsel as a basis for granting

habeas relief under Section 2254, which the Supreme Court reiterated without qualification in the

Martinez decision, the Martinez decision does not render cognizable in this proceeding Petitioner’s

fifth ground for habeas relief arising out of the alleged ineffectiveness of his PCR motion counsel.

See Smith v. Warden, Toledo Corr. Inst., 780 Fed. Appx. 208, 224 (6th Cir. 2019) (unpublished)

(noting “though ineffective assistance of postconviction counsel is not a freestanding claim” for

habeas relief under Section 2254, under the Martinez decision, such assistance “can provide cause

under certain circumstances for a petitioner to overcome procedural default”);25 Samples, 860 F.3d

at 276 (“Martinez did not create . . . a freestanding claim” of the ineffective assistance of state

habeas counsel); Lambrix v. Secretary, Fla. Dep’t of Corr., 756 F.3d 1246, 1249 (11th Cir. 2014)

(“Martinez did not create a freestanding claim for relief based on ineffective state collateral

counsel”).

         In support of his position that Martinez should be extended to allow this Court to conclude

the fifth ground is cognizable and to consider the merits of that ground for relief, Petitioner

characterizes his attorney in his first “post-conviction [motion proceeding as] performing a pretrial

function that is typically performed by trial counsel,” i.e., providing information about the

consequences of pursuing a position in court. Specifically, Petitioner points to that attorney’s



          25
             The Eastern District of Missouri has also arrived at the same conclusion in an earlier decision. See Brooks
v. Wallace, 4:16 CV 208 (JMB), 2018 WL 999971, at *7 (E.D. Mo. Feb. 21, 2018) (“Martinez announced an equitable
modification of Coleman [v. Thompson, 501 U.S. 722 (1991)] to excuse, in limited circumstances, the procedural
default of ineffective-[assistance-of-]trial-counsel claims when post-conviction [motion] counsel was ineffective for
failing to raise the claims in the state [PCR] proceedings. Martinez, 566 U.S. at 9. Martinez did not, however, create
a freestanding claim for habeas relief based on the alleged ineffective assistance of state post-conviction counsel”).

                                                          39
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 40 of 75 PageID #: 759




alleged failure to advise Petitioner he would be subject to a first-degree murder charge and its

related mandatory sentencing options if he successfully challenged his first conviction and

sentence.   Therefore, Petitioner urges, his first post-conviction motion attorney’s alleged

“ineffective assistance was a trial-related error” that should be cognizable in this Section 2254

proceeding because Sixth Amendment claims

       due to [the] ineffective assistance of trial counsel allege ‘trial error,’ or ‘trial-related
       error.’ See, e.g., Chadwick v. Iowa, 951 F.2d 863 (8th Cir. 1991) and Boyde v.
       California, 494 U.S. 370 (1990) (using the phrase “trial-related error” in the context
       of ineffective assistance of counsel claims).

Asserting trial-related errors are not limited to those occurring “at trial” (emphasis in original),

Petitioner states the ineffective assistance of trial counsel may occur “during the plea-bargaining

pretrial stage.” In particular, Petitioner contends,

       [t]he defendant who rejects a plea bargain and chooses to proceed to trial after
       insufficient advice from counsel has experienced trial-related error, and is
       prejudiced by it. See Lafler v. Cooper, 566 U.S. 156 (2012) (holding that counsel’s
       performance was deficient because counsel advised defendant to reject a plea offer
       on the grounds that he would not be convicted at trial), Garmon v. Lockhart, 938
       F.2d 120 (8th Cir. 1991) (holding that counsel’s performance was deficient because
       he misadvised defendant as to defendant’s parole eligibility, and that defendant was
       prejudiced because he chose to [plead guilty rather than] go to trial as a result of
       that misinformation), and United States v. Hernandez, 450 F. Supp.2d 950 (N. D.
       Iowa 2006) (holding that counsel’s performance was deficient because counsel
       failed to advise defendant fully of the risks and consequences of going to trial as
       opposed to pleading guilty, and that defendant was prejudiced as a result).

Petitioner declares his fifth ground for relief “follows the familiar pattern” of Lafler, Garmon and

Hernandez,” and, therefore, the Court should consider it on its merits under Strickland.

       The Court declines to further discuss this argument upon finding no basis, in either the

language of Section 2254(i) or the language and circumstances of Martinez and its progeny, to

allow a PCR attorney’s alleged acts or omissions to support the granting of habeas relief under

Section 2254 due to the characterization of the post-conviction attorney’s conduct as “trial error”



                                                   40
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 41 of 75 PageID #: 760




or “trial-related error.” Similarly, the Court finds unpersuasive Petitioner’s arguments that the

Court should conclude the fifth ground for relief is cognizable based on the equitable principles

underlying the Martinez holding and the rarity of the circumstances here.               Neither the

circumstances of this case nor Petitioner’s arguments support the creation of a presently non-

existent and proscribed basis for habeas relief under Section 2254 due to the alleged conduct of an

attorney in a state post-conviction proceeding. The Court denies Petitioner’s fifth ground for relief

as not cognizable and, because the Court is not considering that ground for relief, denies

Petitioner’s related request for an evidentiary hearing to resolve that ground.

       C. Merits (Grounds One through Four)

               (1) Standard of review

       As stated earlier, a prisoner in custody under the judgment and sentence of a state court

may only seek habeas relief on the ground his custody violates the United States Constitution, laws

or treaties. 28 U.S.C. § 2254(a); see also 28 U.S.C. §§ 2241(c)(3), 2241(d). When considering a

state prisoner’s habeas petition, a federal court is bound by the AEDPA, to exercise “only limited

and deferential review of underlying state court decisions.” Nash, 807 F.3d at 897 (internal

quotation marks omitted) (quoting Worthington v. Roper, 631 F.3d 487, 495 (8th Cir. 2011)). A

federal court may not grant habeas relief to a state prisoner unless a state court’s adjudication of

the merits of a claim (1) “resulted in a decision that was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United

States,” or (2) “was based on an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.” 28 U.S.C. § 2254(d).

       A state court decision is contrary to clearly established Supreme Court precedent if “the

state court arrives at a conclusion opposite to that reached by [the Supreme] Court on a question



                                                 41
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 42 of 75 PageID #: 761




of law or . . . decides a case differently than [the Supreme] Court has on a set of materially

indistinguishable facts.” Williams v. Taylor, 529 U.S. 362, 412-13 (2000) (“Taylor”). If a state

court’s decision is not “contrary to” clearly established law, then the “unreasonableness” standard

applies, which is “meant to be difficult to meet, and ‘even a strong case for relief does not mean

the state court’s contrary conclusion was unreasonable.’” Williams v. Roper, 695 F.3d 825, 831

(8th Cir. 2012) (quoting Harrington, 562 U.S. at 102). A state court decision is an unreasonable

application of clearly established federal law if it “correctly identifies the governing legal rule but

applies it unreasonably to the facts of a particular . . . case.” Taylor, 529 U.S. at 407-09; see also

id. at 413. The test of reasonableness is an objective one. Id. at 409-10; accord White v. Woodall,

572 U.S. 415, 419 (2014).

       The “clearly established Federal law” requirement of habeas review under Section

2254(d)(1) requires the habeas court to consider only United States Supreme Court precedent in

force when a state court issues its decision. Greene v. Fisher, 565 U.S. 34, 38-40 (2011) (relying

on Cullen v. Pinholster, 563 U.S. 170, 182 (2011)); accord Taylor, 529 U.S. at 412. State courts

are not required to cite to Supreme Court cases, “‘so long as neither the reasoning nor the result of

the state-court decision contradicts them.’” Revels v. Sanders, 519 F.3d 734, 739 (8th Cir. 2008))

(quoting Early v. Packer, 537 U.S. 3, 8 (2002) (per curiam)). Importantly, when reviewing a matter

under Section 2254(d)(1), a federal habeas court “is limited to the record that was before the state

court that adjudicated the claim on the merits.” Cullen, 563 U.S. at 181.

       The state court record is also significant when a federal habeas court analyzes under Section

2254(d)(2) whether a state court decision on the merits of a claim “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding.” A

federal habeas court “accord[s] the state . . . court substantial deference” and does not supersede



                                                  42
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 43 of 75 PageID #: 762




the state court’s factual determination if “reasonable minds reviewing the record might disagree

about the finding in question.” Brumfield v. Cain, 576 U.S. 305, 313-14 (2015) (internal quotation

marks and citation omitted).       For purposes of Section 2254(d)(2), “a state-court factual

determination is not unreasonable merely because [a] federal habeas court would have reached a

different conclusion in the first instance.” Wood v. Allen, 558 U.S. 290, 301 (2010).

       Importantly, “a determination of a factual issue made by a State court [is] presumed to be

correct” unless the habeas petitioner rebuts the presumption by clear and convincing evidence. 28

U.S.C. § 2254(e)(1). The presumption of correctness applies to the factual determinations made

by a state court at either the trial or appellate levels, Smulls v. Roper, 535 F.3d 853, 864-65 (8th

Cir. 2008) (en banc), and to a state court’s implicit findings of fact, Grass v. Reitz, 749 F.3d 738,

743 (8th Cir. 2014). Likewise, federal habeas courts defer to state court credibility determinations,

Smulls, 535 F.3d at 864, and to “[a] state court’s findings of fact made in the course of deciding”

an ineffective-assistance-of-counsel claim, Odem v. Hopkins, 382 F.3d 846, 849 (8th Cir. 2004).

       Although the Supreme Court has not yet clarified the relationship between the

“unreasonable” provision of Section 2254(d)(2) and the “presumed correct” provision of Section

2254(e)(1), see, e.g., Burt v. Titlow, 571 U.S. 12, 19 (2013); Velez v. Clarinda Corr. Facility, 791

F.3d 831, 834 n.1 (8th Cir. 2015), Eighth Circuit authority supports the granting of habeas relief

under Section 2254(d)(2) when a petitioner provides “clear and convincing evidence that the state

court’s presumptively correct factual finding [that is material to its decision on the merits] lacks

evidentiary support. 28 U.S.C. § 2254(e)(1).” Trussell v. Bowersox, 447 F.3d 588, 591 (8th Cir.

2006); accord Jones v. Luebbers, 359 F.3d 1005, 1011 (8th Cir. 2004) (“a state court decision

involves ‘an unreasonable determination of the facts in light of the evidence presented in state

court proceedings,’ 28 U.S.C. § 2254(d)(2), only if it is shown that the state court’s presumptively



                                                 43
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 44 of 75 PageID #: 763




correct factual findings do not enjoy support in the record. 28 U.S.C. § 2254(e)(1)”). Put another

way, a petitioner is entitled to relief under the AEDPA if the state court decision “at issue is based

on factual determinations that could not reasonably be derived from the state court evidentiary

record.” Velez, 791 F.3d at 834.

                  (2) Invocation of the right to remain silent (Ground One)

         In his first ground, Petitioner claims that his right to remain silent as protected by the Fifth

and Fourteenth Amendments was violated by the Missouri Court of Appeals’ decision on direct

appeal upholding the trial court’s denial of Petitioner’s motion to suppress statements and the

admission at trial of statements Petitioner made during Sergeant Rice’s third interview after

Petitioner invoked his right to remain silent during that interview. Petitioner argues the Court of

Appeals’ decision (1) is an unreasonable application of the United States Supreme Court’s

decisions in Miranda, supra, Smith v. Illinois, 469 U.S. 91 (1984) (per curiam), and Mosley, supra;

and (2) is based on “an unreasonable determination and application of the facts in the record.”

Petitioner further contends his statement “I still don’t feel like talking” unequivocally invoked his

Fifth Amendment right to remain silent based on its context and language.

         Respondents counter that the analysis of the Missouri Court of Appeals in rejecting

Petitioner’s direct appeal challenge to the admission at trial of statements he made during the third

interview is not contrary to26 nor an unreasonable application of clearly established federal law, is

entitled to deference, and has support in the record. With respect to Petitioner’s contention that

the Missouri Court of Appeals’ decision involved an unreasonable determination or application of

the facts, Respondents argue Petitioner has failed to satisfy his burden to establish that the

presumption of correctness of a state court’s factual findings does not apply. Finally, Respondents


         26
            Petitioner does not argue the Court of Appeals’ decision on direct appeal is contrary to clearly
established federal law. Therefore, this Court need not discuss that issue.

                                                          44
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 45 of 75 PageID #: 764




contend Petitioner is not entitled to habeas relief, even if the Court of Appeals’ adjudication of this

claim was unreasonable and this ground is subject to de novo review, because Petitioner’s alleged

invocation of his right to silence during the third interview was indirect, ambiguous, and equivocal,

rather than clear and unambiguous.

        The Fifth Amendment protects against self-incrimination by guaranteeing that “[n]o person

. . . shall be compelled in any criminal case to be a witness against himself.” U.S. Const. amend.

V. The protection against self-incrimination applies, through the Fourteenth Amendment, to the

States. Malloy v. Hogan, 378 U.S. 1, 6 (1964).

        With respect to the use during a criminal trial of statements a defendant made during police

interrogations, the Supreme Court has held that “the prosecution may not use statements, whether

exculpatory or inculpatory, stemming from custodial interrogation of the defendant unless [the

prosecution] demonstrates the use of procedural safeguards effective to secure the privilege against

self-incrimination.”        Miranda, 384 U.S. at 444.             The Supreme Court defined “custodial

interrogation” as “questioning initiated by law enforcement officers after a person has been taken

into custody or otherwise deprived of his freedom of action in any significant way.” Id. (footnote

omitted). The procedural safeguards required by Miranda include a warning given to the person

questioned, “[p]rior to any questioning, . . . that he has a right to remain silent, that any statement

he does make may be used as evidence against him, and that he has a right to the presence of an

attorney, either retained or appointed.”27 Id.


        27
             Later in the Miranda decision, the Supreme Court described the required warning as follows:

        [the interrogated person] must be warned prior to any questioning that he has the right to remain
        silent, that anything he says can be used against him in a court of law, that he has the right to the
        presence of an attorney, and that if he cannot afford an attorney one will be appointed for him prior
        to any questioning if he so desires.

Miranda v. Arizona, 384 U.S. 436, 479 (1966).


                                                         45
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 46 of 75 PageID #: 765




         After the person in custody who is being questioned receives the required notice of the

right to remain silent, the person has what the Supreme Court in Mosley characterized as “a critical

safeguard:” “‘a right to cut off questioning.’” Mosley, 423 U.S. at 103-04 (quoting Miranda, 384

U.S. at 474). More specifically, Miranda states that “[i]f the individual indicates in any manner,

at any time . . . during questioning, that he wishes to remain silent, the interrogation must cease.”

Miranda, 384 U.S. at 473-74 (footnote omitted). “[T]he admissibility of statements obtained after

[a] person in custody has decided to remain silent depends under Miranda on whether his right to

cut off questioning was scrupulously honored.” Mosley, 423 U.S. at 104 (internal quotation marks

and footnote omitted).

         A person’s post-Miranda invocation of the right to remain silent must be unambiguous.

Berghuis v. Thompkins, 560 U.S. 370, 380-82 (2010). The Supreme Court concluded the

petitioner’s alleged invocation of his right to silence (“by not saying anything for a . . . period of

time”)28 was not effective to invoke his right to silence and cut off questioning. Id. at 381. Instead,

the Supreme Court observed, the petitioner would have invoked his right to cut off questioning by

stating either “that he wanted to remain silent or that he did not want to talk with the police.” Id.

at 382. Because the petitioner “made [n]either of these simple, unambiguous statements . . . he

did not invoke his right to remain silent” during his questioning. Id. Due to the Supreme Court’s

2010 decision in Berghuis, clearly established federal law at the time of the Missouri Court of

Appeals’ 2013 decision in Petitioner’s direct appeal required an interrogated person to

unambiguously or unequivocally invoke his right to silence.


         28
             Specifically, the Supreme Court described the three-hour interrogation as consisting of two hours and
forty-five minutes during which the petitioner was “‘[l]argely’ silent” (a period involving “a few limited verbal
responses, . . . such as ‘yeah,’ ‘no,’ or ‘I don’t know,’” an occasional head nod, a refusal of an offered peppermint,
and a statement his “chair . . . ‘was hard’”), followed by fifteen minutes of conversation during which the petitioner:
(1) responded, “yes” to a police officer’s question whether the petitioner “pray[ed] to God to forgive [him] for shooting
that boy down?” and (2) “refused to make a written confession.” Berghuis v. Thompkins, 560 U.S. 370, 375-76
(2010).

                                                           46
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 47 of 75 PageID #: 766




       The Supreme Court in Berghuis also concluded “there is no principled reason to adopt

different standards for determining when an accused has invoked the Miranda right to remain silent

and the Miranda right to counsel.” Berghuis, 560 U.S. at 381. To ascertain the ambiguity of an

individual’s invocation of the Miranda right to counsel, a court may analyze only the invocation

itself and the circumstances leading up to the invocation; a court may not consider the individual’s

subsequent responses to continued police questioning. Smith, 469 U.S. at 97 (rejecting as

“unprecedented and untenable” the analysis of the ambiguity of an interrogated individual’s

request for counsel that was derived by looking at the individual’s subsequent responses to

continued police questioning rather than at the invocation and the circumstances leading up to the

invocation). Therefore, clearly established federal law requires a court to analyze the ambiguity

of an interrogated individual’s post-Miranda invocation of the right to silence based only on the

invocation itself and the circumstances leading up to the invocation. “Where nothing about the

[invocation of the right to silence] or the circumstances leading up to the [invocation] would render

it ambiguous, all questioning must cease.” Smith, 469 U.S. at 98. Put another way, “under the

clear logical force of settled precedent, an accused’s post[-invocation] responses to further

interrogation may not be used to cast retrospective doubt on the clarity of the initial [invocation]

itself.” Id. at 100 (emphasis in original).

       In concluding Petitioner’s statement during the third interview with Sergeant Rice was

ambiguous, the Missouri Court of Appeals on direct appeal described the relevant portion of

Sergeant Rice’s third interview of Petitioner as follows:

       [After Sergeant Rice advised Petitioner of his Miranda rights and Petitioner signed
       the Notification of Rights form,] Sergeant Rice informed [Petitioner] that he had
       spoken with [Mr.] Carlson and [Petitioner]’s sister Kelly [O’Neal]. Sergeant Rice
       continued:




                                                 47
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 48 of 75 PageID #: 767




              Rice: . . . So, obviously between you know what your sister has told us, and
       what [Mr. Carlson] has said there’s you know there’s some things that again that
       [we] need to clear up. Okay?

               [Petitioner]: Mm hmm.

               Rice: Do you know what I’m talking about?

                [Petitioner:] (inaudible) talking about. I still don’t feel like talking but, [I]
       feel terrible.

               Rice: I’m, I’m sure you do.

               [Petitioner]: You really don’t know, you don’t even know.

               Rice: How, how do you feel right now?

               [Petitioner]: Terrible, I want to die too; I swear I do them girls without their
       mom.

               Sergeant Rice then asked [Petitioner] whether he “mean[t] for this to happen
       or was it just an accident,” to which [Petitioner] responded that it was an accident.
       Sergeant Rice then emphasized (as he had during the prior interrogations) that it
       was important for [Petitioner] to tell his side of the story, fully and truthfully.
       [Petitioner] told Sergeant Rice that “the only way I’ll do it” is if Sergeant Rice
       turned off the tape recorder. Sergeant Rice complied. Apparently, [Petitioner] then
       told Sergeant Rice his version of events. At 1:26 p.m., Sergeant Rice turned the
       tape recorder back on. Then, with Sergeant Rice’s prompting, [Petitioner] repeated
       his account: that he had obtained the rifle and gone to [Victim]’s house with the
       intent to kill . . . , the father of Amanda’s child, and then to kill himself; but that
       when he got to the house and pointed the gun at [Victim], he became very upset
       when she refused to call Amanda or tell him Amanda’s whereabouts, and the gun
       went off.

O’Neal, No. WD74687, at 16 [ECF No. 10-5] (seventh, tenth, eleventh, fifteenth and seventeenth

alterations and parentheticals in original). In addition to quoting from and citing to several state

court cases, the Court of Appeals quoted from Berghuis’s explanation of the reason for requiring

an interrogated person to unambiguously invoke his or her right to remain silent. Id. at 17. Then

the Court of Appeals discussed Petitioner’s reliance on “his isolated statement that ‘I still don’t

feel like talking’” as clearly invoking his right to silence. Id. at 18. Acknowledging that “the



                                                  48
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 49 of 75 PageID #: 768




isolated statement on which [Petitioner] relies could be interpreted as an invocation of his right to

remain silent, [the Court of Appeals noted] that single remark is not all that [Petitioner] said.” Id.

          Stating that “courts must look to the full context of a particular statement in order to

determine whether a suspect invoked his rights or not,” the Court of Appeals analyzed the

statement on which Petitioner relied in the context of other aspects of the third interview and

concluded the statement was ambiguous. Id. at 18-20. First, the Court of Appeals observed that

“[t]he remark [Petitioner] highlights was preceded by Sergeant Rice’s statement that ‘there’s some

things that . . . [we] need to clear up.’ Sergeant Rice then asked [Petitioner], ‘Okay?,’ to which

[Petitioner] responded affirmatively.” Id. at 18. As a result of this aspect of Sergeant Rice’s and

Petitioner’s conversation, the Court of Appeals found that “immediately before saying that ‘I still

don’t feel like talking,’ [Petitioner] had indicated that he was willing to participate in a

conversation ‘to clear up’ inconsistencies between his own account of events, and the statements

made by [Mr.] Carlson and Kelly O’Neal.” Id.

          Second, the Court of Appeals discussed what Petitioner said immediately after he allegedly

invoked his right to remain silent during the third interview. In particular, the Court of Appeals

stated:

                   What [Petitioner] said after his purported invocation added further
          ambiguity. As part and parcel of his statement that he did not “feel like talking,”
          [Petitioner] added: “but, [I] feel terrible.” Even if [Petitioner]’s statement that “I
          still don’t feel like talking” could be considered as an unequivocal statement of his
          desire not to speak, it is undercut by what followed as part of the same sentence. . .
          .

                  Here, [Petitioner]’s use of the conjunction “but” is an equivocation, which
          suggests that he was experiencing an internal conflict: while he did not want to talk
          about what had happened, other factors compelled him to do so. Moreover, when
          Sergeant Rice responded to [Petitioner]’s statement that he felt terrible by politely
          stating “I’m sure you do,” [Petitioner] continued to speak, explaining his emotions.
          Then, after only a single, broad question concerning [Victim]’s murder, [Petitioner]
          expressed his desire to tell his version of events, so long as the tape recorder was

                                                   49
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 50 of 75 PageID #: 769




       turned off. [Petitioner]’s statement that he was willing to tell his story, so long as
       it was not audio-recorded, was not an invocation of his right to remain silent, but
       instead permitted Sergeant Rice to continue his questioning.

               Thus, in this case [Petitioner] initially stated that it was “Okay” for Sergeant
       Rice to talk to him to clarify certain issues. Although he then said that he did not
       feel like talking, he added “but, I feel terrible,” suggesting that he was willing to
       talk despite his feelings. [Petitioner] then made clear that he would tell his side of
       the story, so long as the tape recorder was turned off. [Petitioner]’s statements
       exhibit – at most – some ambiguity or equivocation as to whether he wished to
       invoke his right to remain silent. In these circumstances, Sergeant Rice was under
       no obligation to cease questioning, or to seek clarification from [Petitioner] as to
       how he wished to proceed.

Id. at 18-19 (emphases in original) (footnote omitted) (internal quotation and citation omitted).

       Finally, to “further confirm[] that no invocation in fact occurred” (rather than “to

undermine an unambiguous invocation [Petitioner] had previously made”), the Court of Appeals

described “the concluding exchange” between Sergeant Rice and Petitioner. Id. at 20. During that

exchange, Sergeant Rice first asked Petitioner if what he had said was “the truth [about] what

happened,” to which Petitioner responded, “Yes, sir, I swear.” Id. at 19-20. Sergeant Rice also

asked Petitioner if anyone had coerced him or made him “in any way” “say anything against [his]

will” to which Petitioner responded, “No sir.” Id. at 20. For his last question, Sergeant Rice asked

Petitioner if he “understand[s] . . . and . . . understood [his] rights through all this [and] we’ve

treated you okay,” to which Petitioner responded, “Yes, sir.” Id.

       Petitioner argues the Court of Appeals’ decision in his direct appeal “was an unreasonable

application” of the clearly established federal law set forth in the Supreme Court’s decisions in

Miranda, Smith, or Mosley, which were all in force when the Court of Appeals issued its decision.

Therefore, this Court must ascertain whether the Court of Appeals applied those decisions to the

facts in an objectively unreasonable manner. Taylor, 529 U.S. at 407-10. Before discussing

whether the Court of Appeals’ application of clearly established federal law to the facts was



                                                 50
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 51 of 75 PageID #: 770




objectively unreasonable, the Court resolves Petitioner’s challenge to the Court of Appeals’

decision on the ground it constitutes “an unreasonable determination . . . of the facts in the

record.”29 See Worthington v. Roper, 631 F.3d 487, 497-98 (8th Cir. 2011) (because the state

court correctly identified applicable federal law, the habeas court must consider whether the state

court unreasonably applied the relevant precedent or determined the facts.)

          As noted earlier, in resolving a challenge to the reasonableness of a state court’s

determination of the facts, this Court accords the state court substantial deference and does not

supersede any state court factual determination merely because this Court may have reached a

different conclusion in the first instance. Cain, 576 U.S. at 313-14 (if reasonable minds differ about

the finding after review of the record, the federal habeas court may not supersede a state court’s

factual determination); Wood, 558 U.S. at 301. Moreover, a state court’s factual determination,

including any factual finding by an appellate court, any implicit finding of fact, and any finding

regarding credibility, is presumed correct if the petitioner does not rebut the presumption with

clear and convincing evidence that the factual finding lacks evidentiary support in the state court

record.

          Petitioner has not presented any evidence, much less clear and convincing evidence, that

any factual finding of the Court of Appeals in Petitioner’s direct appeal lacks evidentiary support

in the state court record. Instead, Petitioner’s challenges to the decision in his direct appeal arise

out of his disagreement with the factual findings made by the Court of Appeals. Even if this Court

concurred with Petitioner that a factual finding could be reached differently based on the state



         29
             Petitioner explicitly challenges the Court of Appeals’ decision on Petitioner’s direct appeal as “an
unreasonable determination and application of the facts in the record” (emphasis added). The Court need not further
address Petitioner’s contention the Court of Appeals’ decision involved an “unreasonable application” of the facts,
because the AEDPA does not mention a state court’s “unreasonable application” of facts, only a state court’s
unreasonable “determination” of facts, as support for the granting of relief under Section 2254. See, e.g., 28 U.S.C. §
2254(d)(2) and Section 2254(e)(1).

                                                          51
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 52 of 75 PageID #: 771




court record, this Court is not free to conclude a contrary determination of a fact by the Court of

Appeals is unreasonable due to that disagreement. See, e.g., Cain, 576 U.S. at 313-14; Wood, 558

U.S. at 301. Under the circumstances, the decision of the Court of Appeals in Petitioner’s direct

appeal is not an unreasonable determination of the facts.                        Therefore, the Court considers

Petitioner’s challenge to the reasonableness of the Missouri Court of Appeals’ application of

clearly established federal law in its decision in Petitioner’s direct appeal.

              In particular, Petitioner asserts the “context surrounding” the statement “I still don’t feel

like talking” supports his position 30 that he unequivocally and clearly invoked his Fifth



         30
             In support of his position, Petitioner states “courts consider ‘the totality of the circumstances,’” citing to
the Eighth Circuit’s November 7, 1984 decision in the direct appeal in United States v. Udey, 748 F.2d 1231, (8th Cir.
1984). Pet’r reply at 2 [ECF No. 19]. In Udey, the Eighth Circuit decided that the interrogated defendant had not
requested counsel and her “initial request to remain silent was tentative and equivocal. On this basis the subsequent
police-initiated conversations were held not to contravene the accused’s constitutional rights.” Id. The Eighth Circuit
then quoted the underlying federal district court’s decision regarding “whether or not the waiver of the right to silence
was valid.” Id. The district court concluded that “[c]onsidering the totality of the circumstances, . . . the government
has demonstrated that [the defendant] knowingly and intelligently waived her right to remain silent and thus her
statements are admissible.” Id. The Eighth Circuit concluded the “district court correctly decided this issue.” Id.

         Here, Petitioner’s invocation of his right to silence is the only question presented in Ground One, not
Petitioner’s waiver of that right. Therefore, it is not clear that the “totality of the circumstances” aspect of the Udey
decision, which preceded the Supreme Court’s December 10, 1984 decision in Smith, supra, (limiting the
circumstances a court may consider to resolve the ambiguity of an individual’s post-Miranda invocation of the right
to silence), applies in this case. To the extent Petitioner persists in his position that this Court must consider, based
on Udey, the “totality of the circumstances” in deciding whether Petitioner invoked his right to remain silent, this
Court concludes the subsequent United States Supreme Court decision in Smith limits the relevant circumstances to
those occurring or existing either prior to or at the time of the invocation.

         Petitioner also asserts

         [c]ourts in and out of the Eighth Circuit have recently looked to broad context to hold that the phrase
         ‘I don’t want to talk anymore’ is a clear and unambiguous invocation of Miranda rights. See, e.g.,
         United States v. Buchanan, [No. 8:14CR3, 2014 WL 1757588] (D. Neb. [Apr. 30,] 2014) [(finding
         “I don’t want to talk about it” an unequivocal invocation of the right to silence)]; Jones v.
         Harrington, 829 F.3d 1128 (9th Cir. 2016) [(concluding “I don’t want to talk no more” was a
         “request to remain silent [that] was unambiguous on its face and nothing about the prior context of
         the statement made it ambiguous or equivocal”)]; United States v. Heine, , , , [No.] 3:15-cr-238-SI-
         1 (D. Or[]. [Nov. 17,] 2016) [(deciding that “I really don’t want to say anymore” was an
         unambiguous invocation of the right to silence)]; and Smith v. Boughton, [No. 15-C-1235, 2017
         WL 1743703] ([E].D. Wis. [May 4,] 2017) [(concluding the state supreme court “did not
         unreasonably apply federal law in finding that [the interrogated individual] did not unambiguously
         invoke his right to cut off questioning on all topics”)].


                                                            52
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 53 of 75 PageID #: 772




Amendment right to remain silent, and “none of the language that precedes or follows” the

statement “renders it unclear or ambiguous.”

         Petitioner urges this Court to read his invocation of his right to silence during the third

interview “in light of his prior statements, including the statement that ended his second

interrogation.” Petitioner points out the Court of Appeals, without deciding whether the statement

at the end of the second interview effectively invoked Petitioner’s right to silence, concluded that

Sergeant Rice appeared to respond to that statement as though it was an invocation of Petitioner’s

right to silence and “scrupulously honored” it by ending the second interview. See O’Neal, No.

WD74687, at 12, 13 and 15, Resp’ts Ex. E. Petitioner asserts Sergeant Rice should have (1)

considered Petitioner’s statement “I still don’t feel like talking” at the beginning of the third

interview, which began approximately five hours after the start of the second interview, as “a clear

re-invocation of the right to remain silent” and (2) “scrupulously honored” it.31


None of the decisions cited by Plaintiff constitute precedent for this Court or address language that allegedly
invokes the right to silence similar to the language at issue in this case. Therefore, the Court need not further
discuss these cases.

         31
              Petitioner in particular contends:

         Respondent[s] argue[] that only one of the five Bucklew factors for determining whether the right
         to remain silent has been “scrupulously honored” has gone unmet. Factor two, meanwhile, is met
         only if “significant time” has elapsed between interrogations. .. . . Respondent[s] cite[] cases where
         a few hours qualified as “significant time” between interrogations. These cases are not dispositive.
         Other case law holds that three hours is not “significant time[”;] nor is five hours.” [citations to a
         Ninth Circuit case and a Fifth Circuit case omitted]. It remains for this Court to determine whether
         the five hours between [Petitioner]’s [second and third] interrogations was “significant time.” If it
         was not, then this Court has all the more reason to consider [Petitioner]’s invocation at the end of
         his second interrogation and the re-invocation at the start of his third interrogation together.

Pet’r reply at 4-5 [ECF No. 19]. While Respondents may have presented such an argument in the state court
proceedings, in this federal habeas proceeding, Respondents do not argue or cite authority regarding whether the
passage of time between Petitioner’s second and third interviews was significant enough to support a finding
Petitioner’s invocation of his right to silence at the end of the second interview was “scrupulously honored” by
initiation of the third interview. Resp’ts response at 5-18.

         To the extent this Court should consider in this proceeding Petitioner’s challenge to the amount of time
between the second and third interviews as insignificant for purposes of scrupulously honoring Petitioner’s right to
silence invoked at the end of the second interview, the Missouri Court of Appeals found that Mosley characterized
“‘an interval of more than two hours’ [between interrogations], 423 U.S. at 104, as ‘the passage of a significant period

                                                           53
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 54 of 75 PageID #: 773




         The Supreme Court has characterized Miranda’s reference to the right to cut off

questioning as requiring that an interrogation must cease when the right to silence is invoked but

as “not stat[ing] under what circumstances, if any, a resumption of questioning is permissible.”

Mosley, 423 U.S. at 101 (footnote omitted). Rather, the Supreme Court held “neither this passage

nor any other passage in the Miranda opinion can sensibly be read to create a per se proscription

of indefinite duration upon any further questioning by an police officer on any subject, once the

person in custody has indicated a desire to remain silent.” Id. at 102-03 (footnote omitted). The

Court is not persuaded that the statement Petitioner made at the end of the second interview is a

prior circumstance properly considered as context for the statement Petitioner made during the

third interview in light of (1) Mosley’s allowance of further questioning of a person in custody

after the person invokes the right to silence, and (2) the Court of Appeals’ conclusion that the

initiation of the third interview more than four hours after the second interview ended, along with

other factors, did not dishonor Petitioner’s earlier invocation of his right to silence.

         Petitioner also argues that neither (1) the “Mm-hmm” Petitioner provided to Sergeant Rice

in the third interview before Petitioner’s “I still don’t feel like talking” statement nor (2) the “but

I feel terrible” comment “immediately following [Petitioner]’s” statement “render[] the re-

invocation unclear.” Petitioner contends the “Mm-hmm” was a “simple acknowledgement that

there exist ‘some things’ that need to be cleared up [but] not an acquiescence to further questioning,

especially when that acknowledgement [was] soon followed by the re-invocation ‘I still don’t feel

like talking.’” Petitioner contends a reasonable interpretation of those utterances is a conclusion




of time.’” O’Neal, No. WD74687 at 13, Resp’ts Ex. E. Therefore, where, as here, more than two hours passed between
Petitioner’s second and third interviews the Court of Appeals did not unreasonably apply clearly established federal
law by concluding that the “passage of an appreciable amount of time between [Petitioner]’s second and third
interrogations cuts against his claim that the mere institution of the third interview violated his rights.” O’Neal, No.
WD74687 at 13.

                                                          54
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 55 of 75 PageID #: 774




that Petitioner “was saying that he understood Sergeant Rice’s need for further clarification but

nonetheless did not want to talk” (emphasis in original). Although Petitioner characterizes his

interpretation of the “Mm-hmm” followed by “I still don’t feel like talking” as reasonable, that

characterization in and of itself does not mean the Court of Appeals unreasonably interpreted the

utterances to the contrary as showing ambiguity regarding his right to silence. Petitioner has not

shown how the Court of Appeals’ interpretation of “Mm-hmm” followed by “I still don’t feel like

talking” is unreasonable.

       With respect to the phrase “but I feel terrible,” which immediately followed and was part

of Petitioner’s statement that “I still don’t feel like talking,” Petitioner argues reading the word

“but” as a contradiction of the invocation of his right to silence and a willingness to talk is “not a

plausible reading.” Asserting that the “Eighth Circuit has not addressed the disjunctive [sic] ‘but’

in the context of a Miranda invocation,” Petitioner cites United States v. Lopez-Diaz, 630 F.2d

661, 664 (9th Cir. 1980), as support for his position that the word “but” does “not invalidate [a]

clear Miranda invocation.” The Lopez-Diaz decision is inapposite. The defendant’s statement in

the Lopez-Diaz case is not similar to Petitioner’s challenged statement in this case, except that

both statements include the word “but.”        Unlike the statement in Lopez-Diaz, Petitioner’s

statement did not convey in any manner his perspective that he would not talk about one subject

(for instance, the shooting) but would talk about a different subject (for instance, the assault on

Mr. Forbes).

       No Supreme Court (and no Eighth Circuit) decision characterizes as unambiguous the type

of assertion of a right to silence made by Plaintiff here. The language Petitioner used, however,

may reasonably be construed to connote ambiguity, as the Court of Appeals found. The Eighth

Circuit, in a different context, has held that “[t]he word ‘but’ is defined . . . as ‘except’; ‘on the



                                                 55
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 56 of 75 PageID #: 775




contrary’; ‘yet’ or ‘still,’ as a word of limitation.” E.H. Rollins & Sons v. Board of Comm’rs of

Grand Cnty., 199 F. 71, 78 (8th Cir. 1912). Accord Board of Trustees of Park College v. Attorney

Gen., 129 S.W. 27, 30 (Mo. 1910) (“The meaning of the word ‘but’ varies somewhat according to

the context. . . . [I]t is used to mean ‘except,’ and also sometimes to mean ‘on the contrary’ or ‘on

the other hand.’ . . . Whichever meaning [the court] give[s] to the conjunction ‘but,’ whether

‘except’ or ‘on the contrary,’ [the court] must go back to the first part of the sentence to learn what

the words following the ‘but’ mean. The word ‘but’ in [this case] was not intended to begin a new

sentence or introduce a new topic.”). The Missouri Court of Appeals interpreted the “but” in

Petitioner’s statement not as introducing a new topic or beginning a new sentence but as

constituting an equivocation with respect to the preceding allegedly unambiguous invocation of

Petitioner’s right to silence. The equivocation, the Court of Appeals concluded, suggested that

Petitioner was experiencing an internal turmoil – that Petitioner did not want to talk but felt

compelled to do so. The Court is not persuaded that this interpretation is unreasonable in light of

the evidence available of record and the relevant clearly established federal law. Cf. United States

v. Adams, 820 F.3d 317, 323 (8th Cir. 2016) (concluding an interrogated defendant’s post-Miranda

statement, “Nah, I don’t want to talk, man. I mean, I,” was ambiguous because “[t]he phrase ‘I

mean’ signaled that [the defendant] intended to clarify the statement, ‘I don’t want to talk, man”).

         Based on the language used in, and the prior and immediate context of, Petitioner’s

complete statement made near the beginning of Sergeant Rice’s third interview, the Court of

Appeals reasonably found ambiguous Petitioner’s effort to invoke his right to silence during the

third interview.32 Ground One is denied.



         32
              In light of the limitation set forth in Smith, supra, the Court need not consider the Court of Appeals’
decision to the extent it discusses circumstances occurring or existing after Petitioner’s purported invocation of his
right to silence.

                                                         56
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 57 of 75 PageID #: 776




                 (3)     Ineffective assistance of trial counsel (Grounds Two through Four)

          In the part of Ground Two that is not procedurally barred (Petitioner’s contention that his

trial counsel provided ineffective assistance by failing to present Mike O’Neal to contradict Mr.

Carlson’s testimony) and in Grounds Three and Four, Petitioner presents three ineffective-

assistance-of-trial-counsel claims. Petitioner contends his trial counsel provided ineffective

assistance by failing to investigate and present at trial three witnesses (Mr. Huskey, Mike O’Neal,

and Ms. Williams) to contradict the trial testimony of either Mr. Forbes or Mr. Carlson. The

Missouri Court of Appeals addressed these claims on their merits.

                         (a.) Standard of review

          The Sixth Amendment’s guarantee of counsel is applicable to the States through the

Fourteenth Amendment because it is a fundamental right and essential to a fair trial. Gideon v.

Wainwright, 372 U.S. 335, 342-45 (1963). To establish an ineffective-assistance-of-counsel

claim, Strickland requires a showing by a petitioner that: (1) “counsel’s representation fell below

an objective standard of reasonableness” (“performance prong”) and (2) “the deficient

performance prejudiced the defense” (“prejudice prong”). Strickland, 466 U.S. at 688, 687. A

court need not address both prongs of the Strickland test if it finds the habeas petitioner has not

established one of the prongs. Id. at 697 (“there is no reason for a court deciding an ineffective

assistance claim . . . to address both components of the inquiry if the [petitioner] makes an

insufficient showing on one”); accord Osborne, 411 F.3d at 918 (stating the petitioner “did not

satisfy the performance [prong of the Strickland test so the court] need not consider the prejudice”

prong); Odem, 382 F.3d at 851 (stating “[i]t is not necessary for [a court] to consider the prejudice

[prong] of the Strickland analysis” after concluding the petitioner did not satisfy the performance

prong).



                                                   57
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 58 of 75 PageID #: 777




       As the Supreme Court has explained, under the AEDPA “[t]he pivotal question” for a

federal habeas court reviewing an ineffective-assistance-of-counsel claim that was subject to state

court review on the merits, “is whether the state court’s application of the Strickland standard was

unreasonable.” Harrington, 562 U.S. at 101. “Establishing that a state court’s application of

Strickland was unreasonable under § 2254(d) is all the more difficult.” Id. at 105. “The standards

created by Strickland and [Section] 2254(d) are both ‘highly deferential,’ and when the two apply

in tandem, review is ‘doubly’ so.” Id. (internal citations omitted). Specifically, after a state court

reviews the merits of an ineffective-assistance-of-counsel claim, it is not sufficient for a federal

habeas petitioner to “show that he would have satisfied Strickland’s test if his claim were being

analyzed in the first instance.” Bell v. Cone, 535 U.S. 685, 698–99 (2002). Instead, a habeas court

“assess[es] the state courts’ assessment of counsel’s performance.” Barnes, 765 F.3d at 814. Put

another way, a federal habeas court views the ineffective-assistance-of-trial-counsel claim through

two filters: first, the court defers to the judgment of trial counsel under Strickland, 466 U.S. at

689, and then the court “defer[s] to the state courts’ application of federal law to the facts of the

case.” Marcrum v. Luebbers, 509 F.3d 489, 501 (8th Cir. 2007).

       A federal habeas petitioner “must show that the [state court] applied Strickland to the facts

of his case in an objectively unreasonable manner.” Bell, 535 U.S. at 699. “A state-court decision

is ‘unreasonable’ within the meaning of [Section] 2254(d) only when it is ‘so lacking in

justification that there [is] an error well understood and comprehended in existing law beyond any

possibility for fairminded disagreement.’” Daniels v. Kelley, 881 F.3d 607, 611 (8th Cir. 2018)

(quoting Harrington, 562 U.S. at 103) (second alteration in original).

                       (b.) Merits




                                                 58
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 59 of 75 PageID #: 778




       As noted earlier, Petitioner challenges the Missouri Court of Appeals’ decision, in

Petitioner’s PCR appeal, affirming the denial of Petitioner’s claims his trial attorney provided

ineffective assistance of counsel by failing to present Mike O’Neal (Ground Two), Mr. Huskey

(Ground Three) and Ms. Williams (Ground Four) as witnesses at trial to contradict the trial

testimony of either Mr. Carlson (Grounds Two and Four) or Mr. Forbes (Ground Three).

Additionally, although urging “each of the [ineffective-assistance-of-trial-counsel] grounds is

sufficiently prejudicial to require reversal,” Petitioner “alternatively requests that the court

consider whether the cumulative effect of the grounds sustained is sufficiently prejudicial to

require relief.” Pet’r pet’n at 18 n.3 [ECF No. 1].

       The Missouri Court of Appeals concluded Petitioner failed to establish either prong of

Strickland with respect to each of these claims. First, the Court of Appeals concluded that, based

on the second PCR motion court’s findings and conclusions, none of the three proposed witnesses

“would have produced a viable defense and, at best, would only have served as an attempt to

impeach certain of the State’s witnesses at trial.” O’Neal, No. WD78273, Resp’ts Ex. I, at 9 [ECF

No. 10-9]. The Court of Appeals noted the second PCR motion court concluded that none of the

three proposed trial witnesses were credible and, in particular, that Mike O’Neal and Ms. Williams

were “biased, inconsistent, and not credible as attempts to cast doubt on [Mr.] Carlson’s

incriminating testimony (toward [Petitioner]) and the competency of [Petitioner]’s trial counsel.”

Id. at 8. Additionally, the Court of Appeals found, with respect to Mr. Huskey, that, as the second

PCR motion court had noted,

       [Mr.] Huskey’s past criminal convictions for fraudulent use of a credit card device,
       for making a false report, for forgery, and for the possession and sale of drugs, were
       no coincidence, and the [second PCR] motion court attributed no credibility
       whatsoever to [Mr.] Huskey’s testimony that attempted to cast doubt on [Mr.]
       Forbes’[] incriminating testimony and the competency of [Petitioner]’s trial
       counsel.

                                                 59
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 60 of 75 PageID #: 779




Id.

       Next, the Court of Appeals considered the testimony of Mr. Forbes and Petitioner’s trial

counsel during the second PCR motion hearing. In particular, the Court of Appeals stated: “[Mr.]

Forbes testified that his trial testimony was accurate, that he never made any statements to anyone

that contradicted his trial testimony (as [Mr.] Huskey asserted in his testimony), and that, in fact,

he had not had any contact whatsoever with [Mr.] Huskey after [Victim] was murdered.” Id. at 9.

With respect to Mr. Forbes’ hearing testimony, the Court of Appeals noted the second PCR motion

court found “his testimony to be both consistent and credible.” Id. With respect to Petitioner’s

trial counsel’s testimony, the Court of Appeals acknowledged the second PCR motion court

       found trial counsel’s testimony to be credible when she testified that her office had
       investigated the witnesses [Petitioner] claims were not investigated and as to her
       sound trial strategy for ruling out witnesses with obvious bias or criminal
       conviction histories – especially given the trial strategy to argue that [Petitioner]
       was not guilty of first-degree murder but rather second-degree murder (i.e., because
       [Petitioner] had admitted shooting [Victim] when he was interviewed by the
       police).

Id.

       The Court of Appeals agreed with the second PCR motion court that Petitioner’s trial

counsel was not ineffective in: (1) not calling Mr. Huskey to impeach Mr. Forbes’ testimony

because Mr. Huskey’s “testimony was not credible; the decision was reasonable trial strategy; [his]

testimony was, at best, nothing more than an attempt to impeach the testimony of a prosecution

witness; and [Petitioner] could not otherwise establish that he was prejudiced by counsel’s actions

considering the overwhelming evidence of [Petitioner]’s guilt”; or (2) failing to call Mike O’Neal

and Ms. Williams to attempt to impeach Mr. Carlson because “their testimony was not credible;

their testimony was inconsistent . . . ; their testimony was, at best, nothing more than an attempt to

impeach the testimony of a prosecution witness; and the evidence of [Petitioner]’s guilt was

                                                 60
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 61 of 75 PageID #: 780




overwhelming.” Id. at 9-10.       Finally, the Court of Appeals “agree[d] with the motion court’s

conclusion that [Petitioner]’s trial counsel’s strategy was sound (focusing argument at trial that

[Petitioner] may be guilty of second-degree murder but not first-degree murder), particularly given

[Petitioner]’s admission to police that he had, in fact, shot [Victim].” Id. at 10.

        Petitioner contends, in his petition and through testimony presented at the second PCR

evidentiary hearing, that Mike O’Neal and Ms. Williams would have contradicted Mr. Carlson’s

testimony: (1) that he and Petitioner got the gun from Mr. Carlson’s home (by testifying Mr.

Carlson told them that Petitioner and Mr. Carlson obtained the gun from the back of a truck); and

(2) that, before the shooting, Petitioner stated he was going to kill Victim (by testifying that Mr.

Carlson did not tell Mike O’Neal or Ms. Williams that Petitioner made that statement).

Additionally, Petitioner challenges counsel’s failure to introduce Mike O’Neal’s and Ms.

Williams’ testimony that Mr. Carlson seemed surprised to learn Victim had died. To contradict

Mr. Forbes’ trial testimony, Petitioner alleges Mr. Huskey would have testified that a couple of

months after the shooting and again two weeks later when they were in a truck, Mr. Forbes told

Mr. Huskey that Mr. Forbes and Petitioner had been wrestling over the gun, during the struggle

the gun went off, and Mr. Forbes believed he pulled the trigger.

        Respondents counter that the Court of Appeals properly identified Strickland as providing

the governing federal law for these grounds for relief, its decision is reasonable and entitled to

deference, and the decision is supported by the record. Therefore, Respondents urge, the Court of

Appeals’ decision is not contrary to or an unreasonable application of clearly established law or

an unreasonable determination of the facts. Characterizing Petitioner’s challenges as constituting

disagreement with the state court’s factual findings, Respondents argue such disagreement does

not entitle Petitioner to habeas relief.



                                                  61
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 62 of 75 PageID #: 781




       The Missouri Court of Appeals explicitly discussed Strickland in its decision in Petitioner’s

post-conviction appeal. Therefore, its decision is not contrary to clearly established law applicable

to the merits of Petitioner’s ineffective-assistance-of-trial-counsel claims. The Court, therefore,

under the doubly deferential review this Court must provide with respect to these claims, focuses

on the reasonableness of the Court of Appeals’ application of that decision to the circumstances of

this case and of the Court of Appeals’ determination of the facts in reaching its decision.

                               (1) Performance prong

       Strickland’s performance prong “sets a high bar” that is satisfied “only when the lawyer’s

errors were ‘so serious that counsel was not functioning as the “counsel” guaranteed . . . by the

Sixth Amendment.’” Buck v. Davis, 137 S. Ct. 759, 775 (2017) (quoting Strickland, 466 U.S. at

687). Importantly, “the Sixth Amendment does not guarantee the right to perfect counsel,” Burt,

571 U.S. at 24, “perfect advocacy judged with the benefit of hindsight,” Yarbrough v. Gentry, 540

U.S. 1, 6 (2003) (per curiam), or “the best representation,” United States v. Davis, 406 F.3d 505,

510 (8th Cir. 2005). Rather, “[t]he Sixth Amendment right to counsel ‘is the right to the effective

assistance of counsel.’ Strickland, 466 U.S. at 686.” Buck, 137 S. Ct. at 775.

       To satisfy Strickland’s performance prong, a petitioner must demonstrate that “counsel’s

performance was so deficient as to fall below an objective standard of the customary skill and

diligence displayed by a reasonably competent attorney.” Armstrong v. Kemna, 534 F.3d 857,

863 (8th Cir. 2008) (citing Strickland, 466 U.S. at 687-94). In analyzing an attorney’s performance

under Strickland a court must make every effort to eliminate the “distorting effects of hindsight,

to reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Bell, 535 U.S. at 698 (internal quotation marks omitted)

(quoting Strickland, 466 U.S. at 689).



                                                 62
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 63 of 75 PageID #: 782




       Additionally, judicial scrutiny of counsel’s performance is highly deferential, indulging a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance. Strickland, 466 U.S. at 689. A court must “strongly presume” that counsel “rendered

adequate assistance and made all significant decisions in the exercise of reasonable professional

judgment,” and maintain squarely on the petitioner the “burden to show that counsel’s performance

was deficient.” Burt, 571 U.S. at 22–23 (quotation marks and citation omitted).

       Furthermore, there is “a strong presumption that counsel’s challenged actions or omissions

were, under the circumstances, sound trial strategy.” Garrett v. Dormire, 237 F.3d 946, 949-50

(8th Cir. 2001) (citing Strickland, 466 U.S. at 689). Counsel’s strategic decisions include trial

decisions other than the decision whether to plead guilty, waive a jury trial, testify on one’s own

behalf, and take an appeal. United States v. Washington, 198 F.3d 721, 723-24 (8th Cir. 1999). A

petitioner rebuts the presumption of strategy by showing “that counsel’s actions actually resulted

from inattention or neglect, rather than reasoned judgment.” Marcrum, 509 F.3d at 502. “There

[also] is a strong presumption that counsel’s strategic choices were reasonable.” Forsyth v. Ault,

537 F.3d 887, 891 (8th Cir. 2008). A petitioner’s burden is not satisfied by arguing an attorney’s

“failure to articulate a strategic justification made defense counsel’s inaction necessarily

unreasonable.” Forrest v. Steele, 764 F.3d 848, 859 (8th Cir. 2014).

       “Decisions relating to witness selection are normally left to counsel’s judgment, and this

judgment will not be second-guessed by hindsight.” Williams v. Armontrout, 912 F.2d 924, 934

(8th Cir. 1990) (en banc) (internal quotation marks and citation omitted)); accord Forrest, 764 F.3d

at 858. “A reasoned decision not to call a witness is a virtually unchallengeable decision of trial

strategy.” Rodelo-Aguilar v. United States, 596 F.3d 457, 464 (8th Cir. 2010) (internal citation

and quotation marks omitted). When counsel’s decision not to present a witness is “based on



                                                63
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 64 of 75 PageID #: 783




justifiable concerns about the helpfulness (and potential harmfulness) of [the witness]’s

testimony[,] . . . counsel’s decision [is] based on [a] risk calculation [that] does not fall outside the

bounds of Strickland.” Forrest, 764 F.3d at 858-59.

                                        (a) Mr. Huskey

        Mr. Forbes testified at the evidentiary hearing to the circumstances about the night of the

shooting as he had testified at trial. PCR mot. hr’g, Resp’ts Ex. J, at 80-84. With respect to Mr.

Huskey, Mr. Forbes stated he met Mr. Huskey approximately a year before the shooting and never

met with or spoke to him after the shooting. Id. at 83, 86.

        Mr. Huskey testified in his deposition that he knew Petitioner and Mr. Forbes from

“hanging out with” with them. PCR Legal File, Resp’ts Ex. F, at 43 [ECF No. 10-6]. At the time

of the evidentiary hearing and his deposition, he was serving a five-year term of imprisonment for

possession of a controlled substance and forgery convictions. Id. at 42. His deposition was taken

approximately ten weeks prior to the 2014 evidentiary hearing.

        During his deposition, Mr. Huskey testified he saw Mr. Forbes at Mr. Forbes’ home

approximately two months after the shooting and, while they were sitting on a deck, Mr. Forbes

began to cry and said “he made an accident, a mistake.” Id. at 47, 44, 68. When Mr. Huskey asked

him what the mistake was, Mr. Forbes told him:

        well, [Petitioner] really didn’t do it. We was wrestling over the gun. When
        [Petitioner] came in the house, [Mr. Forbes] tried to wrestle the gun out of
        [Petitioner]’s hand, and during the struggle [over] the gun, wrestling with the gun,
        [Mr. Forbes] said that he think[s] he’s the one [who] pulled the trigger.

Id. at 46. Mr. Huskey further stated that they had another conversation about one and half weeks

later, while driving in Mr. Forbes’ truck. Id. at 47, 68. In particular, Mr. Huskey stated that

        Mr. Forbes said that he think[s] that [Petitioner] shouldn’t be in prison, that he
        know[s] that it’s wrong for him and he needs to get it off his chest. And he just



                                                   64
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 65 of 75 PageID #: 784




       wanted to talk to somebody about it so we talked a little bit more about the same
       situation, and he basically said the same thing to me.

Id. at 55, 48. Mr. Huskey did not talk to the police about these conversations, although he recalled

meeting with two men several years earlier, in either 2009 or 2010, and discussing both of the

conversations he had with Mr. Forbes with the two men, but he could not recall who those men

were. Id. at 54, 56-57, 69-70. Mr. Huskey testified that in addition to the convictions for which

he was then incarcerated, he had a 2003 conviction for the fraudulent use of a credit card device,

two 2007 forgery convictions, and several drug-related convictions. Id. at 60-66.

       The transcript of the evidentiary hearing establishes that Petitioner’s trial counsel had the

materials, including a “witness file” for Mr. Huskey and information gathered by Petitioner’s prior

attorneys, and reviewed those materials and information as part of her representation of Petitioner.

See, e.g., Second PCR mot. hr’g tr., Resp’ts Ex. J, at 53-56 and 63-64. Petitioner’s trial counsel

remembered an investigator gathering witness statements, including statements of Mr. Forbes’

allegedly inconsistent statements, which she considered introducing and decided not to introduce

at trial. Id. at 58-59 and 64. Petitioner’s trial counsel testified that the credibility of each witness

is “very important” and expressed concern “about credibility of witnesses,” including specifically

witnesses convicted of offenses involving dishonesty. Id. at 67. She further testified that she and

her co-counsel “talked about” witnesses’ credibility. Id.

       The Court of Appeals’ determination that Petitioner’s trial counsel’s decision not to call

Mr. Huskey constituted a “reasonable trial strategy” is a finding of fact subject to the

reasonableness analysis set forth in Section 2254(d)(2). See Wood, 558 U.S. at 301, 305 (holding

under § 2254(d)(2) that the state court’s “key factual finding” that counsel made “a strategic

decision rather than a negligent omission” when deciding not to pursue and present evidence of

the petitioner’s mental deficiencies “was not an unreasonable determination of facts” in light of

                                                  65
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 66 of 75 PageID #: 785




the evidence presented in the state court proceedings). Here, the evidence presented in the state

court proceedings, in particular the testimony of Petitioner’s counsel, Mr. Forbes, and Mr. Huskey

(by deposition) at the evidentiary hearing in Petitioner’s second PCR motion proceeding, as well

as Mr. Forbes’ testimony during trial, supports the Court of Appeals’ determination that the

decision of Petitioner’s trial counsel not to present Mr. Huskey resulted from “reasoned judgment”

or deliberate choice, rather than from counsel’s oversight, inattention or neglect. Id. at 301-02;

Marcrum, 509 F.3d at 502. Therefore, the Missouri Court of Appeals’ characterization of this

alleged failure by counsel as reasonable trial strategy is not an unreasonable determination of the

facts in light of the evidence presented in the state court proceedings under § 2254(d)(2).

       This Court considers under Section 2254(d)(1), however, whether the strategic decision

itself was a reasonable exercise of the attorney’s professional judgment under Strickland and

whether the Missouri Court of Appeals’ application of Strickland was reasonable. Wood, 558 U.S.

at 304. The state court record establishes Petitioner’s trial counsel made the decision not to present

Mr. Huskey, after reviewing information available through investigation by Petitioner’s prior

counsel and an investigator’s provision of statements arguably inconsistent with Mr. Forbes’

statements about what happened the night of the shooting. Under the circumstances, this pre-

decision effort by counsel supports the reasonableness of the attorney’s strategic decision.

       Moreover, Petitioner’s trial counsel acted strategically within the bounds of reasonable

professional judgment by not calling Mr. Huskey because his prior convictions for forgery, among

other convictions implying his dishonesty, raised questions about his credibility. Indeed, the state

courts concluded he was not credible based on his testimony during the evidentiary hearing, while

the same state courts found credible the testimony of Mr. Forbes and Petitioner’s counsel. Nothing

submitted or argued by Petitioner sufficiently challenges the state court’s credibility



                                                 66
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 67 of 75 PageID #: 786




determinations, to which this Court must defer. Importantly, this Court cannot substitute its

judgment as to the credibility of the witnesses for the judgment of the state court. See Kennedy v.

Kemna, 666 F.3d 472, 484 (8th Cir. 2012) (a federal habeas court “must defer to the credibility

determinations of the motion court. Perry v. Kemna, 356 F.3d 880, 885 (8th Cir. 2004)”).

       Having reviewed the state court proceedings during trial and the PCR evidentiary hearing,

the Court concludes the Missouri Court of Appeals’ decision that Petitioner’s trial counsel did not

engage in deficient performance by failing to present Mr. Huskey as a witness at trial was not an

unreasonable application of Strickland and was not based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding under the principles of Wood.

See Winfield v. Roper, 460 F.3d 1026, 1033–34 (8th Cir. 2006) (the petitioner’s counsel’s

“decision not to call [the petitioner]’s friend . . . was reasonable since [the friend] had a criminal

history”).

                                       (b) Mike O’Neal and Ms. Williams

       Mike O’Neal and Ms. Williams are Petitioner’s family members, specifically his father

and his father’s sister. Mike O’Neal testified that after the shooting, Petitioner and Mr. Carlson

arrived at his home, woke him up, and told him that they took a gun from the back of a black truck

and Petitioner said that he thought Victim was shot when Mr. “Forbes grabbed [Petitioner] and the

gun went off.” PCR mot. hr’g tr., Resp’ts Ex. J, at 31 [ECF No. 10-10]. He further testified that

later that morning, while Mr. Carlson was sitting in the dining room of the O’Neals’ home, Mr.

Carlson said that he and Petitioner had taken the gun out of a truck and gone to Victim’s home

“for [Petitioner] to sell it to” Mr. Forbes (although Mike O’Neal also stated that Petitioner had told

him Mr. Carlson had “stole[n the gun] from his dad”). Id. at 35. Additionally, during the

conversation with Mr. Carlson at the O’Neals’ home, Mike O’Neal stated, Mr. Carlson (1) did not



                                                 67
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 68 of 75 PageID #: 787




tell him “that [Petitioner] told [Mr. Carlson] he was going to shoot and kill” Victim before the

shooting; and (2) told him that, while he was in the truck at Victim’s home, he heard an argument

“before he heard a shot.” Id. at 35-36. Additionally, Mike O’Neal stated that he had contact with

the attorneys who first represented Petitioner, as well as in-person contact with Petitioner’s trial

counsel. Id. at 36-37.

       Ms. Williams testified that her brother, Mike O’Neal, called her around 2:00 a.m. on

February 10, 2007, and asked her to come to his home due to an accident at the neighbor’s home.

Id. at 21. She arrived at the O’Neals’ home at approximately 4:00 a.m. that morning and stayed

until approximately 1:30 p.m. that afternoon. Id. at 23. She testified that, after Mr. Carlson came

out of a bedroom, he sat in a chair near her in the dining room and Mike O’Neal “started talking

to him,” telling him Victim “had passed away” and “ask[ing] where they got the gun.” Id. at 24.

She testified that Mr. Carlson said they had “found [the gun] in the back of a black truck” and

appeared “shocked” at hearing Victim had died. Id. at 24-25, 27. Ms. Williams further stated she

met with Petitioner’s first trial or plea counsel but not with his second trial counsel. Id. at 26.

       As noted earlier, the transcript of the evidentiary hearing establishes that Petitioner’s trial

counsel had the materials and information gathered by Petitioner’s prior attorneys and reviewed

those materials and information as part of her representation of Petitioner. See, e.g., Second PCR

mot. hr’g tr., Resp’ts Ex. J, at 53-56 and 63-64 [ECF No. 10-10]. While Petitioner’s trial counsel

did not recall speaking to Ms. Williams prior to trial, Petitioner’s trial counsel testified she spoke

with Mr. Carlson, Mike O’Neal, and Ms. Page prior to Petitioner’s trial. Id. at 54-56.

       Additionally, as noted before, Petitioner’s trial counsel acknowledged that the credibility

of each witness is “very important” and she was concerned “about credibility of witnesses,” which

she discussed with her co-counsel. Id. at 67. She explained that she had “more concern putting



                                                  68
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 69 of 75 PageID #: 788




on a family member as a fact witness than . . . putting on an inmate as a fact witness.” Id. In

particular, she testified, close family-member witnesses are “naturally . . . very easily discredited

. . . [because] they’re clearly not unbiased.” Id. at 67-68.

       The decision whether to call family members as witnesses is a “strategic decision.”

Fretwell v. Norris, 133 F.3d 621, 627 (8th Cir. 1998) (internal quotation marks omitted) (quoting

Guinan v. Armontrout, 909 F.2d 1224, 1231 (8th Cir. 1990)). With respect to an attorney’s

decision not to call family-member witnesses that counsel interviewed, counsel’s decision not to

call the witness “falls within the broad range of performance permitted by Strickland.” Becker v.

Luebbers, 578 F.3d 907, 920 (8th Cir. 2009). If the rationale regarding the testimony of one

witness who was interviewed by counsel but not called at trial applies to another witness, even one

not interviewed by counsel, then the rationale supports the decision not to call the witness. See id.

(concluding the attorney’s rationale for not calling a family member witness applied to support the

attorney’s failure to call a boyfriend, “even [though] trial counsel did not interview the boyfriend”).

       Under the circumstances, the Court concludes the Missouri Court of Appeals’ decision

regarding counsel’s failure to present Mike O’Neal and Ms. Williams at trial includes an implicit

finding that the decision constituted reasonable trial strategy. Counsel had spoken to Mike O’Neal

and Mr. Carlson prior to trial and had access to any record or material Petitioner’s prior counsel

may have gleaned from meeting with Ms. Williams. Ms. Williams and Mike O’Neal’s proposed

trial testimony addressed the same topics and the same basis for contradicting Mr. Carlson’s trial

testimony. Notably, both Mike O’Neal’s and Ms. Williams’ allegedly contradictory testimony

arose out of their joint conversation with Mr. Carlson after he awakened in the O’Neals’ home the

day of and hours after the shooting. See Second PCR mot. hr’g tr., Resp’ts Ex. J, at 21-23 and 34-

35. Petitioner’s trial counsel articulated legitimate concern about the bias of Petitioner’s close



                                                  69
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 70 of 75 PageID #: 789




family members, especially in view of Ms. Page’s testimony that Petitioner’s family members’

“stick together” to “protect” Petitioner. Id. at 13.

       The Court of Appeals’ implicit determination that Petitioner’s trial counsel engaged in a

strategic decision not to call Mike O’Neal and Ms. Williams is, as noted earlier, a finding of fact

subject to analysis for reasonableness under Section 2254(d)(2). See Wood, 558 U.S. at 301, 305

(holding under § 2254(d)(2) that the state court’s “key factual finding” that counsel made “a

strategic decision rather than a negligent omission” when deciding not to pursue and present

evidence of the petitioner’s mental deficiencies “was not an unreasonable determination of facts”

in light of the evidence presented in the state court proceedings). Here, the evidence presented in

the state court proceedings, in particular the testimony of Petitioner’s counsel, Mike O’Neal, Ms.

Williams, and Ms. Page during the second PCR hearing, as well as Mr. Carlson’s testimony during

trial, supports the Court of Appeals’ determination that the decision of Petitioner’s trial counsel

not to present Mike O’Neal and Ms. Williams resulted from “reasoned judgment” or deliberate

choice, rather than from counsel’s oversight, inattention or neglect. Id. at 301-02; Marcrum, 509

F.3d at 502. Therefore, the Missouri Court of Appeals’ characterization of this alleged failure by

counsel as reasonable trial strategy is not an unreasonable determination of the facts in light of the

evidence presented in the state court proceedings under § 2254(d)(2).

       This Court considers under Section 2254(d)(1), however, whether the strategic decision

itself was a reasonable exercise of the attorney’s professional judgment under Strickland and

whether the Missouri Court of Appeals’ application of Strickland was reasonable. Wood, 558 U.S.

at 304. The state court record establishes Petitioner’s trial counsel made the decision not to present

Mike O’Neal and Ms. Williams in consultation with her co-counsel and after discussing credibility




                                                  70
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 71 of 75 PageID #: 790




concerns. Under the circumstances, this pre-decision effort by counsel supports the reasonableness

of the attorney’s strategic decision.

        Moreover, Petitioner’s trial counsel acted strategically within the bounds of reasonable

professional judgment by not calling Mike O’Neal and Ms. Williams because their close familial

relationship with Petitioner raised concerns about their credibility. Indeed, the state courts

concluded Mike O’Neal and Ms. Williams were not credible based on their testimony during the

second PCR evidentiary hearing, while the same state courts found credible the testimony of

Petitioner’s counsel during that proceeding. Nothing submitted or argued by Petitioner sufficiently

challenges the state court’s credibility determinations, to which this Court must defer. Importantly,

this Court cannot substitute its judgment as to the credibility of the witnesses for the judgment of

the state court. See Kennedy, 666 F.3d at 484 (a federal habeas court “must defer to the credibility

determinations of the motion court. Perry . . . , 356 F.3d [at] 885 . . . ”).

        The Court concludes the state court’s decision that Petitioner’s trial counsel’s failure to

present Mike O’Neal and Ms. Williams as witnesses at trial did not constitute deficient

performance was not an unreasonable application of Strickland and was not based on an

unreasonable determination of the facts in light of the evidence presented in the State court

proceeding under the principles of Wood. See Thomas v. Bowersox, 208 F.3d 699, 701-02 (8th

Cir. 2000) (agreeing with the Missouri Court of Appeals’ determination that the trial attorney’s

decision not to call the petitioner’s son as a witness “was well within the bounds of reasonable

professional judgment” and concluding “it was valid trial strategy for counsel to conclude that the

son’s testimony would not have helped, and may well have hurt” the petitioner’s case).

        Having concluded the Missouri Court of Appeals reasonably concluded Petitioner did not

establish his trial counsel’s deficient performance in failing to present Mike O’Neal, Mr. Huskey,



                                                  71
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 72 of 75 PageID #: 791




and Ms. Williams during trial, the Court need not address Strickland’s prejudice prong with respect

to any of those failures. Strickland, 466 U.S. at 697; accord Osborne, 411 F.3d at 918; Odem, 382

F.3d at 851.

       Petitioner asks the Court to “consider whether the cumulative effect of the [ineffective-

assistance-of-trial-counsel] grounds sustained is sufficiently prejudicial to require relief.” Pet’r

pet’n at 18 n. 3 [ECF No. 1]. In the Eighth Circuit, a cumulative error argument is without merit

when a habeas court does not hold that any of a petitioner’s “individual claims of error amount to

constitutionally defective representation.”       Becker, 578 F.3d at 914 n.5.             Importantly,

“accumulated prejudice” cannot be “based on asserted but unproven errors.” Id. Because the

Court has not found any of Petitioner’s ineffective-assistance-of-trial-counsel grounds for relief

“amount to constitutionally defective representation,” the Court denies Petitioner’s request for

consideration of the cumulative effect of “sustained” grounds.

                                  IV. Certificate of appealability

       A certificate of appealability (“COA”) is required before a court of appeals may consider

an appeal of a final order in a habeas proceeding under 28 U.S.C. § 2254. 28 U.S.C. § 2253(c)(1);

Fed. R. App. 22(b)(1). The requirement of a COA is jurisdictional. Gonzalez v. Thaler, 565 U.S.

134 (2012).

       A COA may issue “only if the applicant has made a substantial showing of the denial of a

constitutional right.” § 2253(c)(2). Importantly,

       [t]he COA inquiry . . . is not coextensive with a merits analysis. At the COA stage,
       the only question is whether the applicant has shown that “jurists of reason could
       disagree with the district court’s resolution of his constitutional claims or that jurists
       could conclude the issues presented are adequate to deserve encouragement to
       proceed further.”




                                                  72
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 73 of 75 PageID #: 792




Buck, 137 S. Ct. at 773 (quoting Miller-El v. Cockerell, 537 U.S. 322, 327 (2003)); accord Slack

v. McDaniel, 529 U.S. 473, 484 (2000) (with respect to claims the federal habeas court resolves

on the merits, a COA may issue if a petitioner demonstrates “reasonable jurists would find the . . .

court’s assessment of the constitutional claims debatable or wrong”). The “threshold question

should be decided without ‘full consideration of the factual or legal bases adduced in support of

the claims.’” Buck, 137 S. Ct. at 773 (quoting Miller-El, 537 U.S. at 336).

        When a federal habeas court resolves a ground for relief on procedural grounds,

        without reaching the [merits of the petitioner’s] underlying constitutional claim, a
        COA should issue when the [petitioner] shows, at least, that jurists of reason would
        find it debatable whether the petition states a valid claim of the denial of a
        constitutional right and that jurists of reason would find it debatable whether the
        district court was correct in its procedural ruling.

Slack, 529 U.S. at 484. Importantly, a court may “resolve the issue whose answer is more apparent

from the record and arguments.” Id. at 485.

        The Court concludes Petitioner cannot make a showing that the Court’s assessment and

resolution of Petitioner’s grounds for relief are debatable or wrong as required by Buck, Miller-El,

and Slack. Therefore, the Court will not issue a COA with respect to any aspect of the denial of

Petitioner’s petition.

                                          V. Conclusion

        The Court does not address the merits of Petitioner’s ineffective-assistance-of-trial-counsel

claim in Ground Two only to the extent Petitioner challenges his counsel’s failure to present Mike

O’Neal at trial to contradict Mr. Forbes’ trial testimony, because Petitioner has not demonstrated

cause and prejudice to excuse Petitioner’s procedural default of that claim. The Court does not

consider Petitioner’s ineffective-assistance-of-PCR-motion-counsel claim in Ground Five because

that claim is not cognizable in a Section 2254 proceeding. Having found Ground Five is not



                                                 73
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 74 of 75 PageID #: 793




cognizable, the Court denies Petitioner’s request for an evidentiary hearing to resolve that ground.

The Court denies on their merits the other claims in Grounds One through Four. Because none of

Petitioner’s ineffective-assistance-of-trial-counsel claims are “sustained,” the Court also denies

Petitioner’s alternative request “that the court consider whether the cumulative effect of the

grounds sustained is sufficiently prejudicial to require relief.”

       Accordingly, after careful consideration,

       IT IS HEREBY ORDERED that Eileen Ramey, the present Warden of the JCCC, is

SUBSTITUTED for the originally named Respondent in this habeas proceeding.

       IT IS FURTHER ORDERED that Missouri Attorney General Eric Schmitt is ADDED

as a Respondent.

       IT IS FURTHER ORDERED that, because Petitioner’s Ground Five is not cognizable in

this Section 2254 proceeding, Petitioner’s request for an evidentiary hearing to resolve that claim

[ECF No. 19 at 10] is DENIED.

       IT IS FURTHER ORDERED that, because the Court does not sustain any of Petitioner’s

ineffective-assistance-of-trial-counsel claims, Petitioner’s request that the Court consider “the

cumulative effect of the grounds sustained” [ECF No. 1 at 18 n. 3] is DENIED.

       IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas Corpus [ECF

No. 1] is DENIED.

       IT IS FINALLY ORDERED that the Court will not issue a Certificate of Appealability.

       A separate judgment in accordance with this Memorandum and Order is entered this

same date.


                                                       PATRICIA L. COHEN
                                                       UNITED STATES MAGISTRATE JUDGE
Dated this 16th day of December, 2020

                                                  74
Case: 4:17-cv-00765-PLC Doc. #: 20 Filed: 12/16/20 Page: 75 of 75 PageID #: 794




                                      75
